Exhibit 10.2

 

 

$50,000,000

CREDIT AGREEMENT

among

ECLIPSYS CORPORATION,

as Borrower

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

as Sole Lead Arranger and Sole Book Runner

Dated as of May 9, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1

   Defined Terms.    1

Section 1.2

   Other Definitional Provisions.    29

Section 1.3

   Accounting Terms.    29

Section 1.4

   Time References.    30

Section 1.5

   Execution of Documents.    30 ARTICLE II THE LOANS; AMOUNT AND TERMS    30

Section 2.1

   Revolving Loans.    30

Section 2.2

   Letter of Credit Subfacility.    32

Section 2.3

   Fees.    35

Section 2.4

   Commitment Termination and Reductions.    36

Section 2.5

   Prepayments.    37

Section 2.6

   Default Rate and Payment Dates.    39

Section 2.7

   Computation of Interest and Fees; Usury.    39

Section 2.8

   Pro Rata Treatment and Payments.    41

Section 2.9

   Non-Receipt of Funds by the Administrative Agent.    43

Section 2.10

   Yield Protection.    44

Section 2.11

   Indemnity.    46

Section 2.12

   Taxes.    46

Section 2.13

   Indemnification in Respect of Letters of Credit; Nature of Issuing Lender’s
Duties.    48

Section 2.14

   Mitigation Obligations; Replacement of Lenders.    50 ARTICLE III
REPRESENTATIONS AND WARRANTIES    51

Section 3.1

   Financial Condition.    51

Section 3.2

   No Material Adverse Effect.    52

Section 3.3

   Corporate Existence; Compliance with Law.    52

Section 3.4

   Corporate Power; Authorization; Enforceable Obligations.    52

Section 3.5

   No Legal Bar; No Default.    52

Section 3.6

   No Material Litigation.    53

Section 3.7

   Investment Company Act; etc.    53

Section 3.8

   Margin Regulations.    53

Section 3.9

   ERISA.    54

Section 3.10

   Environmental Matters.    54

Section 3.11

   Use of Proceeds.    55

Section 3.12

   Subsidiaries; Joint Ventures; Partnerships.    55

Section 3.13

   Ownership.    56

Section 3.14

   Taxes.    56

Section 3.15

   Intellectual Property Rights.    56

Section 3.16

   Solvency.    57

Section 3.17

   Location of Collateral.    57

Section 3.18

   No Burdensome Restrictions.    57

Section 3.19

   Brokers’ Fees.    58

Section 3.20

   Labor Matters.    58

Section 3.21

   Accuracy and Completeness of Information.    58

 

i



--------------------------------------------------------------------------------

Section 3.22

   Significant Agreements.    58

Section 3.23

   Insurance.    58

Section 3.24

   Security Documents.    59

Section 3.25

   Classification of Senior Indebtedness.    59

Section 3.26

   Anti-Terrorism Laws.    59

Section 3.27

   Compliance with OFAC Rules and Regulations.    59

Section 3.28

   Compliance with FCPA.    60

Section 3.29

   Consent; Governmental Authorizations.    60

Section 3.30

   Permitted Cash Collateral.    60 ARTICLE IV CONDITIONS PRECEDENT    61

Section 4.1

   Conditions to Closing Date.    61

Section 4.2

   Conditions to All Extensions of Credit.    66 ARTICLE V AFFIRMATIVE COVENANTS
   67

Section 5.1

   Financial Statements.    67

Section 5.2

   Certificates; Other Information.    68

Section 5.3

   Payment of Taxes and Other Obligations.    69

Section 5.4

   Conduct of Business and Maintenance of Existence.    69

Section 5.5

   Maintenance of Property; Insurance.    70

Section 5.6

   Inspection of Property; Books and Records; Discussions.    70

Section 5.7

   Notices.    70

Section 5.8

   Environmental Laws.    72

Section 5.9

   Financial Covenants.    72

Section 5.10

   Additional Guarantors.    73

Section 5.11

   Compliance with Law.    73

Section 5.12

   Pledged Assets.    74

Section 5.13

   Covenants Regarding Patents, Trademarks and Copyrights.    74

Section 5.14

   Further Assurances.    76 ARTICLE VI NEGATIVE COVENANTS    77

Section 6.1

   Indebtedness.    78

Section 6.2

   Liens.    78

Section 6.3

   Nature of Business.    79

Section 6.4

   Consolidation, Merger, Sale or Purchase of Assets, etc.    79

Section 6.5

   Advances, Investments and Loans.    81

Section 6.6

   Transactions with Affiliates.    81

Section 6.7

   Ownership of Subsidiaries; Restrictions.    81

Section 6.8

   Corporate Changes; Significant Agreements.    81

Section 6.9

   Limitation on Restricted Actions.    82

Section 6.10

   Restricted Payments.    82

Section 6.11

   Amendment of Subordinated Debt.    82

Section 6.12

   Sale Leasebacks.    82

Section 6.13

   No Further Negative Pledges.    83

Section 6.14

   Account Control Agreements; Additional Bank Accounts.    83

Section 6.15

   Compliance With Significant Agreements.    83

Section 6.16

   Maximum Consolidated Capital Expenditures.    83

Section 6.17

   Permitted Cash Collateral.    84

 

ii



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

   84

Section 7.1

   Events of Default.    84

Section 7.2

   Acceleration; Remedies.    87 ARTICLE VIII THE ADMINISTRATIVE AGENT    88

Section 8.1

   Appointment and Authority.    88

Section 8.2

   Nature of Duties.    88

Section 8.3

   Exculpatory Provisions.    88

Section 8.4

   Reliance by Administrative Agent.    89

Section 8.5

   Notice of Default.    90

Section 8.6

   Non-Reliance on Administrative Agent and Other Lenders.    90

Section 8.7

   Indemnification.    90

Section 8.8

   Administrative Agent in Its Individual Capacity.    91

Section 8.9

   Successor Administrative Agent.    91

Section 8.10

   Other Agents.    92

Section 8.11

   Collateral and Guaranty Matters.    92 ARTICLE IX MISCELLANEOUS    93

Section 9.1

   Amendments, Waivers and Release of Collateral.    93

Section 9.2

   Notices.    95

Section 9.3

   No Waiver; Cumulative Remedies.    97

Section 9.4

   Survival of Representations and Warranties.    97

Section 9.5

   Payment of Expenses and Taxes; Indemnity.    97

Section 9.6

   Successors and Assigns; Participations.    99

Section 9.7

   Right of Set-off; Sharing of Payments.    103

Section 9.8

   Table of Contents and Section Headings.    104

Section 9.9

   Counterparts; Integration; Effectiveness; Electronic Execution.    104

Section 9.10

   Severability.    105

Section 9.11

   Integration.    105

Section 9.12

   Governing Law.    105

Section 9.13

   Consent to Jurisdiction; Service of Process and Venue.    105

Section 9.14

   Confidentiality.    106

Section 9.15

   Acknowledgments.    107

Section 9.16

   Waivers of Jury Trial.    107

Section 9.17

   Patriot Act Notice.    108

Section 9.18

   Resolution of Drafting Ambiguities.    108

Section 9.19

   Continuing Agreement.    108 ARTICLE X GUARANTY    109

Section 10.1

   The Guaranty.    109

Section 10.2

   Bankruptcy.    109

Section 10.3

   Nature of Liability.    110

Section 10.4

   Independent Obligation.    110

Section 10.5

   Authorization.    110

Section 10.6

   Reliance.    111

Section 10.7

   Waiver.    111

Section 10.8

   Limitation on Enforcement.    112

Section 10.9

   Confirmation of Payment.    112

 

iii



--------------------------------------------------------------------------------

Schedules       Schedule 1.1(a)       Investments Schedule 1.1(b)       Liens
Schedule 1.1(c)       Commitments Schedule 1.1(d)       Auction Rate Securities
Schedule 3.12       Subsidiaries Schedule 3.14       Taxes Schedule 3.15      
Intellectual Property Schedule 3.17(a)       Location of Real Property
Schedule 3.17(b)       Location of Collateral Schedule 3.17(c)       Chief
Executive Offices Schedule 3.20       Labor Matters Schedule 3.22      
Significant Agreements Schedule 3.23       Insurance Schedule 3.30      
Restricted Cash Collateral Schedule 6.1(b)       Indebtedness Schedule 6.14   
   Accounts Exhibits       Exhibit 1.1(a)       Form of Account Designation
Notice Exhibit 1.1(b)       Form of Assignment and Assumption Exhibit 1.1(c)   
   Form of Deposit Account Control Agreement Exhibit 1.1(d)       Form of
Joinder Agreement Exhibit 1.1(e)       Form of Notice of Borrowing Exhibit
1.1(f)       Form of Permitted Acquisition Certificate Exhibit 1.1(g)       Form
of Securities Account Control Agreement Exhibit 2.1(e)       Form of Revolving
Note Exhibit 4.1(b)       Form of Officer’s Certificate Exhibit 4.1(f)      
Form of Solvency Certificate Exhibit 4.1(o)       Form of Financial Condition
Certificate Exhibit 4.1(p)       Form of Patriot Act Certificate Exhibit 5.2(a)
      Form of Officer’s Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 9, 2008 among ECLIPSYS CORPORATION, a Delaware
corporation (the “Borrower”), each of those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages hereto and such
other Domestic Subsidiaries of the Borrower as may from time to time become a
party hereto (such Subsidiaries, each a “Guarantor” and collectively, the
“Guarantors”), the several banks and other financial institutions as are, or may
from time to time become parties to this Agreement (each a “Lender” and,
collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $50,000,000, as more particularly described herein;
and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “Prime
Rate” shall mean, at any time, the rate of interest per annum publicly announced
or otherwise identified from time to time by Wachovia at its principal office in
Charlotte, North Carolina as its prime rate. Each change in the Prime Rate shall
be effective as of the opening of business on the day such change in the Prime
Rate occurs. The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

“Applicable Percentage” shall mean a rate per annum equal to 0.75%.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a Person) of any Credit Party or any Subsidiary whether by
sale, lease, transfer or otherwise, in a single transaction or in a series of
transactions. The term “Asset Disposition” shall not include (a) the sale,
lease, transfer or other disposition of assets permitted by Subsections
6.4(a)(i) through (viii), (b) any Equity Issuance or (c) any sale, lease,
transfer or other disposition of Permitted Cash Collateral.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).

“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(e).

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a determination of the LIBOR Market Index Rate, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in Dollar deposits in the London interbank market.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateral Accounts” shall mean (a) that certain securities account
numbered 27018852 maintained at Wachovia, (b) that certain securities account
numbered CP-10398 maintained at UBS and (c) such other accounts as agreed to in
writing from time to time by the

 

3



--------------------------------------------------------------------------------

Borrower and the Administrative Agent; provided, that with respect to each such
account (i) the Administrative Agent, the Borrower and the institution at which
such account is maintained shall have executed a Deposit Account Control
Agreement or Securities Account Control Agreement (as applicable) with respect
to such account, in form and substance satisfactory to the Administrative Agent
and (ii) the Administrative Agent, on behalf of the Lenders, shall have a first
priority perfected security interest in such account (such security interest to
be supported by a legal opinion from counsel to the Borrower in form and
substance satisfactory to the Administrative Agent).

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $250,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-1 or the equivalent thereof from S&P or from
Moody’s is at least P-1 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including a
Lender) or a recognized securities dealer having capital and surplus in excess
of $500,000,000 for direct obligations issued by or fully guaranteed by the
United States of America, (e) obligations of any state of the United States or
any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (f) money market accounts
subject to Rule 2a-7 of the Investment Company Act of 1940 (“SEC Rule 2a-7”)
which consist primarily of cash and cash equivalents set forth in clauses
(a) through (f) above and of which 95% shall at all times be comprised of First
Tier Securities (as defined in SEC Rule 2a-7) and any remaining amount shall at
all times be comprised of Second Tier Securities (as defined in SEC Rule 2a-7),
(g) shares of any so-called “money market fund,” provided that such fund is
registered under the Investment Company Act of 1940, has net assets of at least
$100,000,000 and has an investment portfolio with an average maturity of 365
days or less and (h) instruments comparable to those referred to in clauses
(a) through (g) above denominated in Euros or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for short term cash management purposes in
jurisdictions outside the United States of America.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

4



--------------------------------------------------------------------------------

“Change of Control” shall mean at any time the occurrence of any of the
following events: (a) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of thirty percent (30%) or more of the then outstanding Voting Stock
of the Borrower; or (b) the majority of the Board of Directors of the Borrower
fails to consist of Continuing Directors.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in and subject to a security interest under the Security Documents
and any other property or assets of a Credit Party, whether tangible or
intangible and whether real or personal, that may from time to time secure the
Credit Party Obligations. For the avoidance of doubt, the term “Collateral”
shall not include Excluded Assets or any other property excluded by the terms of
the Security Documents from the collateral set forth therein.

“Commitment” shall mean the Revolving Commitments and the LOC Commitment,
individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.3(a).

“Commitment Period” shall mean (a) with respect to Revolving Loans, the period
from and including the Closing Date to but excluding the Maturity Date and
(b) with respect to Letters of Credit, the period from and including the Closing
Date to the Maturity Date.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 412 of the Code to the extent required
by such section, Section 414(m) or 414(o) of the Code.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries or any
other Person, such statements or items on a consolidated basis in accordance
with the consolidation principles of GAAP.

“Consolidated Assets” shall mean, as of any date of determination, the
Consolidated assets of the Credit Parties and their Subsidiaries at such date,
as determined in accordance with GAAP.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for any period ending on such date, all expenditures of the Credit Parties and
their Subsidiaries on a Consolidated basis for such period that in accordance
with GAAP would be classified as capital expenditures, including, without
limitation, Capital Lease Obligations; provided, however, that

 

5



--------------------------------------------------------------------------------

the term “Consolidated Capital Expenditures” shall not include (a) any Permitted
Acquisition; (b) capital expenditures in respect of the reinvestment of proceeds
from Recovery Events in accordance with the terms of Section 2.5(b)(vi) or
(c) the reinvestment of proceeds of permitted Asset Dispositions.

“Consolidated EBITDA” shall mean, with respect to the Credit Parties and their
Subsidiaries on a Consolidated basis, as of any date of determination for any
specified period ending on such date, without duplication, (a) Consolidated Net
Income for such period plus (b) the sum of the following to the extent deducted
in calculating Consolidated Net Income: (i) Consolidated Interest Expense (net
of any interest income) of the Credit Parties and their Subsidiaries on a
Consolidated basis for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income and similar taxes but
net of any tax credits and rebates) of the Credit Parties and their Subsidiaries
for such period, (iii) depreciation and amortization expense of the Credit
Parties and their Subsidiaries for such period, (iv) bad debt expense of the
Credit Parties and their Subsidiaries during such period in an aggregate amount
not to exceed $5,000,000 during such period, (v) other non-cash charges of the
Credit Parties and their Subsidiaries for such period (including without
limitation (x) stock-based awards compensation expense, including without
limitation any such charges arising from stock options, restricted stock grants
or other equity incentive grants and (y) any impairment charge or asset
write-offs related to assets (including goodwill)) and (vi) any non-recurring
cash charges or losses of the Credit Parties and their Subsidiaries for such
period minus (c) non-cash charges previously added back to Consolidated Net
Income in determining Consolidated EBITDA to the extent such non-cash charges
have become cash charges during such period minus (d) any other non-recurring
cash gains during such period minus (e) to the extent greater than $10,000,000
during any four fiscal quarter period, capitalized software expenses of the
Credit Parties and their Subsidiaries on a Consolidated basis during such
period.

“Consolidated Funded Debt” shall mean, as of any date of determination, Funded
Debt of the Credit Parties and their Subsidiaries on a Consolidated basis.

“Consolidated Interest Expense” shall mean, as of any date of determination for
any period ending on such date, all interest expense (excluding amortization of
debt discount and premium to the extent not paid in cash, but including the
interest component under Capital Leases and synthetic leases, tax retention
operating leases, off-balance sheet loans and similar off-balance sheet
financing products) for such period of the Credit Parties and their Subsidiaries
on a Consolidated basis.

“Consolidated Net Income” shall mean, as of any date of determination for any
specified period ending on such date, the net income (excluding extraordinary
losses and gains) of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period, all as determined in accordance with GAAP.

“Continuing Director” shall mean, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right under any Copyright, including,
without limitation, any thereof referred to in Schedule 3.15.

“Copyrights” shall mean all copyrights of the Credit Parties and their
Subsidiaries in all Works, now existing or hereafter created or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States, any state thereof or any other country or any
political subdivision thereof, or otherwise, including, without limitation, any
thereof referred to in Schedule 3.15 and all renewals thereof.

“Credit Documents” shall mean this Agreement, each of the Revolving Notes, any
Joinder Agreement, the Letters of Credit, LOC Documents and the Security
Documents and all other agreements, documents, certificates and instruments
delivered to the Administrative Agent or any Lender by any Credit Party in
connection therewith (other than any agreement, document, certificate or
instrument related to a Hedging Agreement).

“Credit Party” shall mean any of the Borrower or the Guarantors.

“Credit Party Intellectual Property” shall mean, collectively, all Copyrights,
Patents, Trademarks and all material Copyright Licenses, Patent Licenses and
Trademark Licenses of the Credit Parties and their Subsidiaries, all goodwill
associated therewith and all rights to sue for infringement thereof.

“Credit Party Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Credit Parties to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Agreement, the Revolving Notes or any of the other Credit Documents,
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code) and (b) all liabilities
and obligations, whenever arising, owing from any Credit Party or any of their
Subsidiaries to any Hedging Agreement Provider arising under any Secured Hedging
Agreement.

 

7



--------------------------------------------------------------------------------

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of
any Credit Party and its Subsidiaries permitted to be incurred pursuant to
Sections 6.1(a)-(g) hereof).

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall have the meaning set forth in Section 2.6.

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement
or failed to fund a Participation Interest in accordance with the terms of this
Agreement, (b) has failed to pay to the Administrative Agent or any Lender an
amount owed by such Lender pursuant to the terms of this Agreement and such
default remains uncured, or (c) has been deemed insolvent or has become subject
to a bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is either substantially in the form of Exhibit 1.1(c) or in a form reasonably
acceptable to the Administrative Agent and which provides the Administrative
Agent with “control” (as such term is used in Article 9 of the UCC) over the
deposit account(s) described therein, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state, commonwealth or territory
thereof or under the laws of the District of Columbia.

“Eligible Accounts” shall mean, as of any date of determination, each account
receivable of the Credit Parties that meets the following requirements:
(a) (i) the sale of goods or services reflected in such account is final,
(ii) such goods and services have been delivered or provided and accepted by the
account debtor, (iii) the account debtor has been billed for such goods and
services and (iv) payment for such goods and services is owing; (b) the account
is subject to the first priority perfected Lien of the Administrative Agent and
is not subject to any Lien other than the Lien of the Administrative Agent
(other than Permitted Liens); (c) such account is not outstanding for more than
one hundred twenty (120) days after the invoice date or ninety (90) days after
the due date; (d) the applicable Credit Party has lawful title to each of such
accounts; (e) no such account is subject to any material dispute, offset or
counterclaim (ineligible accounts as a consequence of offset shall include
contra accounts); (f) the applicable Credit Party has the right to assign and
grant a security interest in such account to the Administrative Agent; (g) no

 

8



--------------------------------------------------------------------------------

account debtor in respect of any of such account is (i) incorporated in or
primarily conducting business in any jurisdiction located outside the United
States of America, (ii) an Affiliate of the Borrower or (iii) any foreign or
domestic government or any agency, department or instrumentality thereof;
(h) the Borrower is not aware of any reorganization, bankruptcy, receivership,
custodianship, insolvency or other like proceeding in respect of the account
debtor for any such account; and (i) no such account is due from an account
debtor with more than fifty percent (50%) of its accounts being ineligible
accounts; provided, that the aggregate amount of all accounts from any one
account debtor or group of account debtors that are Affiliates shall not exceed
25% of all Eligible Accounts.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the Issuing Lender, and (iii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

“EPSI Account” shall mean that certain deposit account numbered 0000312694
maintained at The Private Bank.

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party or a Subsidiary of (a) shares or
interests of its Capital Stock, (b) any shares or interests of its Capital Stock
pursuant to the exercise of options or warrants or similar rights, (c) any
shares or interests of its Capital Stock pursuant to the conversion of any debt
securities to equity or (d) warrants or options or similar rights that are
exercisable or convertible into shares or interests of its Capital Stock. The
term “Equity Issuance” shall not include (i) any Asset Disposition or (ii) any
Debt Issuance.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall have the meaning set forth in Section 6.14(b).

 

9



--------------------------------------------------------------------------------

“Excluded Assets” shall mean (a) real property and any Fixtures (as defined in
the UCC) attached or appurtenant thereto, (b) any rights or property acquired by
a Credit Party under, or subject to, a lease, contract, or license, if and for
so long as the grant of a Lien under a Credit Document would constitute or
result in (x) the abandonment, invalidation or unenforceability or any right,
title or interest of such Credit Party therein or (y) a breach or termination
pursuant to the terms of, or a default under, any such lease, contract, or
license (other than to the extent that any restriction on such agreement would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity); provided, however, that at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be no longer in effect with respect to any property, such
property shall no longer constitute Excluded Assets, (c) any insurance or
condemnation proceeds from any of the foregoing to the extent required to be
maintained for the benefit of, and paid over to, a Person other than Borrower or
its Subsidiaries. Notwithstanding the foregoing, “Excluded Assets” shall not
include (i) monies due to become due in respect of any of the foregoing Excluded
Assets (unless such monies would constitute Excluded Assets referred to in
clauses (a) – (c) above) or (ii) any Proceeds (as defined in the UCC),
substitutions, or replacements of any Excluded Assets referred to in clauses
(a) – (c) above (unless such Proceeds, substitutions or replacements would
constitute Excluded Assets referred to in clauses (a) – (c) above).

“Excluded Equity Issuance” shall mean (i) any Equity Issuance for compensatory
purposes to, or arising from the exercise of compensatory stock options and
stock grants by, any current or former employee, director or consultant of any
Credit Party, (ii) any Equity Issuance by the Borrower the proceeds of which are
used as consideration for or to consummate a Permitted Acquisition or (iii) any
Equity Issuance in connection with commercial relationships with respect to
which the Net Cash Proceeds (in the aggregate for all such issuances under this
clause (iii)) do not exceed $1,000,000 during the term of this Agreement.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.12, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12.

 

10



--------------------------------------------------------------------------------

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any extension of any Loan or the issuance of, or participation in, a
Letter of Credit by such Lender.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated February 25, 2008, addressed
to the Borrower from Wachovia, as amended, modified, extended, restated,
replaced, or supplemented from time to time.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations
(including, without limitation, earnout obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade and other ordinary course payables
and accrued expenses incurred in the ordinary course of business and due within
six months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person prepared in accordance with GAAP, (e) the principal
portion of all obligations of such Person under Capital Leases, (f) the
unreimbursed amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person, (g) all preferred Capital
Stock (other than Qualified Preferred Stock) or other equity interests issued by
such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (h) the principal balance outstanding under
any Synthetic Lease, (i) to the extent due and payable at any time of
determination, all net obligations of such Person under Hedging Agreements
(valued as the net termination value thereof computed in accordance with a
method approved by the International Swap Dealers Association and agreed to by
such Person in the applicable Hedging Agreement, if applicable), excluding any
portion thereof which would be accounted for as interest expense under GAAP,
(j) all Indebtedness of others of the type described in clauses (a) through
(i) hereof secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or

 

11



--------------------------------------------------------------------------------

not the obligations secured thereby have been assumed (provided, that if such
Indebtedness has not been so assumed, the amount of Indebtedness of any Person
for purposes of this clause (j) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith), (k) all Guaranty Obligations of such Person with respect to Indebtedness
of another Person of the type described in clauses (a) through (i) hereof, and
(l) all Indebtedness of any partnership in which such Person is a general
partner to the extent such Indebtedness is recourse to such Person.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

“Government Acts” shall have the meaning set forth in Section 2.13.

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” shall have the meaning set forth in the first paragraph of this
Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness,
(b) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including without limitation keep well
agreements, maintenance agreements, comfort letters or similar agreements or
arrangements) for the benefit of any holder of Indebtedness of such other
Person, (c) to lease or purchase property, securities or services primarily for
the purpose of assuring payment to the holder of such Indebtedness, or (d) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement Provider” shall mean any Person that enters into a Hedging
Agreement with a Credit Party or any of its Subsidiaries to the extent that
(a) such Person is (i) a Lender, (ii) an Affiliate of a Lender or (iii) any
other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Hedging Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under the Credit Agreement or (b) such
Person is a Lender or Affiliate of a Lender on the Closing Date and the Hedging
Agreement was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or such Person’s Affiliate ceases to be a Lender);
provided, in the case of a Secured Hedging Agreement with a Person who is no
longer a Lender, such Person shall be considered a Hedging Agreement Provider
only through the stated maturity date (without extension or renewal) of such
Secured Hedging Agreement.

“Hedging Agreement” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations
(including, without limitation, earnout obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade and other ordinary course payables
and accrued expenses incurred in the ordinary course of business and due within
six months of the incurrence thereof) which, in each case, would appear as
liabilities on a balance sheet of such Person prepared in accordance with GAAP,
(e) all obligations of such Person under take-or-pay or similar arrangements,
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (provided, that if
such Indebtedness has not been so assumed, the amount of Indebtedness of any
Person for purposes of this clause (f) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith), (g) all Guaranty Obligations of such Person with respect to Indebtedness
of another Person, (h) the principal portion of all Capital Lease Obligations,
(i) all net obligations of such Person under Hedging Agreements (valued as the
net termination value thereof computed in accordance with a method approved by
the International Swap Dealers Association and agreed to by such Person in the
applicable Hedging Agreement, if applicable), excluding any portion thereof
which would be accounted for as interest expense under GAAP, (j) the
unreimbursed

 

13



--------------------------------------------------------------------------------

amount of all letters of credit issued or bankers’ acceptances facilities
created for the account of such Person, (k) all preferred Capital Stock (other
than Qualified Preferred Stock) issued by such Person and which by the terms
thereof could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (l) the
principal balance outstanding under any Synthetic Lease, and (m) all
indebtedness of the type described in clauses (a) through (i) of any partnership
in which such Person is a general partner to the extent such Indebtedness is
recourse to such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

“Interest Payment Date” shall mean (a) as to any Revolving Loan, the last
Business Day of each March, June, September and December and on the Maturity
Date and (b) as to any Loan which is the subject of a mandatory prepayment
required pursuant to Section 2.5(b), the date on which such mandatory prepayment
is due.

“Investment” shall mean, with respect to any Person, (a) the acquisition
(whether for cash, property, services, assumption of Indebtedness, securities or
otherwise) of shares of Capital Stock, other ownership interests or other
securities of any other Person or bonds, notes, debentures or all or
substantially all of the assets of any other Person, (b) any deposit with, or
advance, loan or other extension of credit to, any other Person (other than
deposits made in the ordinary course of business) or (c) any other capital
contribution to or investment in any other Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person with respect to Indebtedness of such
other Person; provided that, in the event that any Investment is made by the
Borrower or any Subsidiary in any Person through substantially concurrent
interim transfers through one or more other Subsidiaries, then such other
substantially concurrent interim transfers shall be disregarded for purposes of
Section 6.5. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment (other than adjustments
for the repayment of, or the refund of capital with respect to, the original
amount of any such Investment).

“Issuing Lender” shall mean Wachovia, in its capacity as issuer of Letters of
Credit hereunder.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.3(c).

 

14



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(d), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders and the Issuing Lender.

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such letter of credit may be amended, modified,
restated, extended, renewed, increased, replaced or supplemented from time to
time.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.3(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.3(b).

“Leverage Ratio” shall mean, as of the last day of any fiscal quarter of the
Borrower, for the Credit Parties and their Subsidiaries on a Consolidated basis,
the ratio of (a) Consolidated Funded Debt of the Credit Parties and their
Subsidiaries on such date to (b) Consolidated EBITDA determined for the four
consecutive fiscal quarter period ending on such date.

“LIBOR Market Index Rate” shall mean, for any day, the rate for one month
interbank offered rate for deposits in Dollars appearing on Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 A.M. (London time)
on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
collateral deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

“Loan” shall mean a Revolving Loan.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s LOC Committed Amount as specified on Schedule 1.1(c)
hereto or in the Register, or in the applicable Assignment and Assumption, as
such amount may be reduced from time to time in accordance with the provisions
hereof.

“LOC Committed Amount” shall have the meaning set forth in Section 2.2(a).

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any Collateral for such obligations.

 

15



--------------------------------------------------------------------------------

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.2(e).

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, properties, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors, taken as a whole, to perform their payment and other material
obligations, when such obligations are required to be performed, under this
Agreement, any of the Revolving Notes or any other Credit Document or (c) the
validity or enforceability of this Agreement, any of the Revolving Notes or any
of the other Credit Documents (to the extent constituting agreements) or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Domestic Subsidiary” shall mean, as of any date of determination, any
Domestic Subsidiary of the Borrower that, together with such Domestic
Subsidiary’s Subsidiaries, (a) generates more than 5% of Consolidated EBITDA for
the four (4) fiscal quarter period most recently ended or (b) owns more than 5%
of the Consolidated Assets as of the last day of the most recently ended fiscal
quarter of the Borrower. For purposes of determining whether the Target of any
Permitted Acquisition qualifies as a Material Domestic Subsidiary pursuant to
clause (a) above, the foregoing calculations shall be made after giving effect
to such acquisition on a Pro Forma Basis.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean the date that is one (1) year following the Closing
Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance (other than Excluded Equity Issuances), Debt Issuance or Recovery
Event, net of (a) direct costs (including, without limitation, legal, accounting
and investment banking fees, and sales commissions)

 

16



--------------------------------------------------------------------------------

associated therewith, (b) amounts held in escrow to be applied as part of the
purchase price of any Asset Disposition and (c) taxes paid or payable as a
result thereof, (d) the principal amount of, premium, if any, and interest on
any Indebtedness secured by a Lien on the asset (or a portion thereof) sold,
which Indebtedness is required to be repaid in connection with such sale; it
being understood that “Net Cash Proceeds” shall include (when received by a
Credit Party or Subsidiary as cash), without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by any
Credit Party or any Subsidiary in any Asset Disposition, Equity Issuance, Debt
Issuance or Recovery Event and any cash released from escrow to any Credit Party
or Subsidiary as part of the purchase price in connection with any Asset
Disposition.

“Non-Restricted Cash Collateral” shall have the meaning set forth in
Section 3.30(a)(i).

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i). A Form of Notice of Borrowing is attached as
Exhibit 1.1(e).

“Obligations” shall mean, collectively, Loans, LOC Obligations, and all other
obligations of the Credit Parties to the Administrative Agent and the Lenders
under the Credit Documents.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Outside LC Account” shall mean that certain deposit account numbered 1009353460
maintained at Wachovia Bank, National Association.

“Owned Intellectual Property” shall mean, collectively, all Copyrights, Patents
and Trademarks owned by the Credit Parties and their Subsidiaries, all goodwill
associated therewith and all rights to sue for infringement thereof.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.2(c).

 

17



--------------------------------------------------------------------------------

“Patent Licenses” shall mean all agreements, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.15.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
including, without limitation, any thereof referred to in Schedule 3.15, and
(b) all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisionals, divisions,
continuations and continuations-in-part and substitutes thereof, including,
without limitation, any thereof referred to in Schedule 3.15.

“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party of (a) all or substantially all of the assets or
a majority of the outstanding Voting Stock or economic interests of a Person,
(b) a Person by a merger, amalgamation or consolidation or any other combination
with such Person or (c) any division, line of business or other business unit
(such assets or such Person or such division, line of business or other business
unit of such Person shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Credit Parties and their Subsidiaries pursuant to
Section 6.3, in each case so long as:

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(ii) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the acquisition on a Pro Forma
Basis (A) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 5.9 and (B) the Leverage Ratio shall be less than
or equal to 1.75 to 1.0;

(iii) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive in connection with the closing of such acquisition) a
first priority (subject to Permitted Liens) perfected security interest in
substantially all personal property (including, without limitation, Capital
Stock) acquired with respect to the Target to the extent required by, and in
accordance with the terms of Sections 5.10 and 5.12 and the Target, if a Person,
shall have executed a Joinder Agreement to the extent required by, and in
accordance with the terms of Section 5.10;

 

18



--------------------------------------------------------------------------------

(iv) the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of such acquisition, (B) audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two most recent fiscal years and for any fiscal quarters ended
for more than 45 days within the fiscal year to date, (C) Consolidated projected
income statements for the period of four fiscal quarters from the date of
consummation of the acquisition of the Credit Parties and their Subsidiaries on
a Consolidated basis (giving effect to such acquisition), and (D) not less than
five (5) Business Days prior to the consummation of any Permitted Acquisition
with a purchase price in excess of $5,000,000, a certificate substantially in
the form of Exhibit 1.1(f), executed by a Responsible Officer of the Borrower
certifying that such Permitted Acquisition complies with the requirements of
this Agreement;

(v) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and

(vi) the aggregate consideration (including without limitation equity
consideration, earn outs (to the extent such earnouts appear as liabilities on a
balance sheet of such Person prepared in accordance with GAAP), and the amount
of Indebtedness and other liabilities assumed by the Credit Parties and their
Subsidiaries) paid by the Credit Parties and their Subsidiaries for all
acquisitions made during the term of this Agreement shall not exceed
$39,000,000.

“Permitted Cash Collateral” shall mean (a) cash and Cash Equivalents and
(b) securities listed on Schedule 1.1(d); provided, that (i) with respect to
both (a) and (b) above, (A) such cash, Cash Equivalents or other securities are
held in a Cash Collateral Account and (B) the Administrative Agent, on behalf of
the Lenders, shall have a first priority perfected security interest in such
cash, Cash Equivalents or other securities and (ii) with respect to (b) above,
(A) such securities are required to be valued on a mark-to-market basis in
accordance with GAAP and in accordance with GAAP are required to be reflected in
the financial statements of the Borrower delivered pursuant to Section 5.1 and
(B) any such securities are rated A2 (or the equivalent thereof) or better by
Moody’s and A (or the equivalent thereof) or better by S&P.

“Permitted Investments” shall mean:

(a) cash, Cash Equivalents and Permitted Cash Collateral;

(b) Investments set forth on Schedule 1.1(a);

(c) receivables owing to the Credit Parties or any of their Subsidiaries or any
receivables and advances to suppliers, in each case if created, acquired or made
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms;

(d) Investments in and loans to any Credit Party;

 

19



--------------------------------------------------------------------------------

(e) loans and advances to officers, directors and employees in an aggregate
amount not to exceed $2,000,000 at any time outstanding; provided that such
loans and advances shall comply with all applicable Requirements of Law
(including Sarbanes-Oxley);

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(g) Investments, acquisitions or transactions permitted under Section 6.4(b);

(h) Permitted Acquisitions;

(i) Hedging Agreements to the extent permitted hereunder;

(j) Investments of assets made pursuant to any non-qualified deferred
compensation plan sponsored by the Borrower or its Subsidiaries;

(k) Investments by the Credit Parties in Foreign Subsidiaries in an amount not
to exceed $20,000,000 at any one time outstanding and Investments by Foreign
Subsidiaries in other Foreign Subsidiaries; and

(l) additional loans and/or Investments; provided that such loans, advances
and/or Investments made after the Closing Date pursuant to this clause shall not
exceed an aggregate amount of $5,000,000 at any one time outstanding.

“Permitted Liens” shall mean:

(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Secured Parties;

(b) Liens under the Credit Documents in favor of a Hedging Agreement Provider in
connection with a Secured Hedging Agreement under the Credit Documents;

(c) Liens securing purchase money Indebtedness and Capital Lease Obligations to
the extent permitted under Section 6.1(c); provided, that (i) any such Lien
attaches to such property concurrently with or within ninety (90) days after the
acquisition, construction, repair, replacement or improvement (as applicable)
thereof and (ii) such Lien attaches solely to the property so acquired in such
transaction (and proceeds and products thereof and proceeds of insurance
maintained with respect thereto); provided, that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

 

20



--------------------------------------------------------------------------------

(d) Liens for taxes, assessments, charges or other governmental levies not yet
due or as to which the period of grace, if any, related thereto has not expired
or which are being contested in good faith by appropriate proceedings; provided
that adequate reserves with respect thereto are maintained on the books of any
Credit Party or its Subsidiaries, as the case may be, in conformity with GAAP;

(e) statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
sixty (60) days or which are being contested in good faith by appropriate
proceedings; provided that a reserve or other appropriate provision shall have
been made therefor to the extent required by GAAP and the aggregate amount of
such Liens could not reasonably be expected to have a Material Adverse Effect;
and Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(f) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation (other than any Lien imposed by
ERISA) and deposits securing liability to insurance carriers under insurance or
self-insurance arrangements arising in the ordinary course of business;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) leases, licenses, subleases or sublicenses granted to others not interfering
in any material respect with the business of Borrower and its Subsidiaries,
taken as a whole; and Liens arising from precautionary Uniform Commercial Code
financing statements or similar filings made in respect of Operating Leases
entered into by the Borrower or any of its Subsidiaries;

(j) Liens existing on the Closing Date and, to the extent securing obligations
in excess of $10,000 as of the Closing Date, set forth on Schedule 1.1(b);
provided that (i) no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date
and improvements thereon and (ii) the principal amount of the Indebtedness
secured by such Lien shall not be extended, renewed, refunded or refinanced,
except as permitted hereunder;

(k) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in this definition);
provided that such extension, renewal or replacement Lien shall be limited to
all or a part of the property which secured the Lien so extended, renewed or
replaced (plus improvements on such property);

 

21



--------------------------------------------------------------------------------

(l) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds or
assets maintained with a depository institution or securities intermediary; and
Liens of a collecting bank arising under Section 4-210 of the UCC on items in
the course of collection;

(m) any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;

(n) restrictions on transfers of securities imposed by applicable Securities
Laws;

(o) Liens arising out of judgments or awards not resulting in an Event of
Default;

(p) Liens on property acquired pursuant to a Permitted Acquisition or on the
property of a Person existing at the time such Person becomes a Subsidiary of a
Credit Party (or is a Subsidiary that survives a merger with such a Person)
securing Indebtedness or other obligations in an aggregate amount not to exceed
$5,000,000 for all such Liens; provided, however, that any such Lien may not
extend to any other property of any Credit Party (other than proceeds of such
property and after-acquired property that is affixed or incorporated into the
property covered by such Lien); provided, further, that any such Lien was not
created in anticipation of or in connection with the applicable Permitted
Acquisition or the transaction or series of transactions pursuant to which such
Person became a Subsidiary of a Credit Party;

(q) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Credit Party or any Subsidiary thereof
in the ordinary course of its business and covering only the assets so leased,
licensed or subleased (and proceeds and products thereof and proceeds of
insurance maintained with respect thereto);

(r) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(s) Liens securing Indebtedness or other obligations or any Subsidiary that is
not a Credit Party to any other Subsidiary;

(t) Liens (i) on cash advances in favor of the seller of any property to be
acquired in a Permitted Acquisition to be applied against the purchase price of
such Permitted Acquisition, and (ii) consisting of an agreement to sell,
transfer, lease or

 

22



--------------------------------------------------------------------------------

otherwise dispose of any property in a transaction permitted hereunder, in each
case, solely to the extent such Permitted Acquisition, sale, disposition,
transfer or lease, as the case may be, would have been permitted on the date of
the creation of such Lien;

(u) Liens on assets not constituting Collateral so long as the amount of
Indebtedness and other obligations secured thereby does not exceed $5,000,000
outstanding at any time; and

(v) additional Liens so long as the principal amount of Indebtedness and other
obligations secured thereby does not exceed $2,000,000 outstanding at any time.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is subject to Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties in favor of the Administrative Agent, for the
benefit of the Secured Parties, as the same may from time to time be amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with the terms hereof and thereof.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period ending as of the most recent quarter end preceding the date
of such transaction.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Qualified Preferred Stock” shall mean, with respect to any Person, any Capital
Stock of such Person so long as the terms of any such Capital Stock (a) (i) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision and (ii) do not permit such Capital Stock to be converted into
Indebtedness, in each case prior to the date which is six (6) months after the
Maturity Date and (b) do not require the cash payment of dividends,
distributions or other Restricted Payments that would otherwise be prohibited by
the terms of this Agreement.

“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Subsidiaries of any cash insurance proceeds or condemnation or expropriation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective property or assets
other than Excluded Assets, obsolete property or assets no longer used or useful
in the business of the Credit Parties or any of their Subsidiaries.

 

23



--------------------------------------------------------------------------------

“Register” shall have the meaning set forth in Section 9.6(c).

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.2(d) for amounts drawn under
Letters of Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans and
Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof and with respect to which the Administrative Agent has an
incumbency certificate indicating such officer is a duly authorized officer
thereof.

“Restricted Cash Collateral” shall have the meaning set forth in
Section 3.30(b)(i).

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding (other than a stock split effected as a dividend or distribution of
purchase rights pursuant to a stockholder rights plan (poison pill)), (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value,

 

24



--------------------------------------------------------------------------------

direct or indirect, of any shares (or equivalent) of any class of Capital Stock
of any Credit Party or any of its Subsidiaries, now or hereafter outstanding
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment with respect to any earnout obligation and (e) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Subordinated Debt of any Credit Party or any of its
Subsidiaries; provided, that the following will be deemed not to be Restricted
Payments: (i) the repurchase, redemption, or other acquisition for value of
Capital Stock held by present or former officers, directors or employees (or
their transferees, estates or beneficiaries under their estates) of any Credit
Party upon their death, disability, retirement, severance or termination of
employment or service or pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan, agreement or arrangement;
provided that the aggregate cash consideration paid for all such repurchases,
redemptions and acquisitions shall not exceed, without duplication, in any
calendar year, $1,000,000; (ii) tax payments made by any Credit Party to any
taxing authority related to the vesting of Capital Stock issued to employees or
directors for compensatory purposes (and the surrender of shares of Capital
Stock to any Credit Party by any such employees or directors in connection
therewith); (iii) non-cash repurchases of Capital Stock deemed to occur upon the
exercise of stock options if the Capital Stock represents a portion of the
exercise price thereof and (iv) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of any Credit
Party.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount. The
Revolving Commitment of all Lenders on the Closing Date shall be Fifty Million
Dollars ($50,000,000).

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 1.1(c) hereto or
in the Register or the applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(b).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment on such date.

“Revolving Loan” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower provided pursuant to Section 2.1(e) in favor of any of the Revolving
Lenders evidencing the Revolving Loan provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.

 

25



--------------------------------------------------------------------------------

“Rule 144” shall have the meaning set forth in Section 3.30(a)(ii).

“Rule 144A” shall mean Rule 144A of the General Rules and Regulations under the
Securities Act of 1933, as amended, issued by the Securities Exchange
Commission.

“Rule 145” shall have the meaning set forth in Section 3.30(b)(ii).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and made publicly available from time
to time.

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and made publicly
available from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party or a Subsidiary thereof and a Hedging Agreement Provider, as amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Secured Parties” shall mean the Administrative Agent, the Lenders and the
Hedging Agreement Providers.

“Securities Account Control Agreement” shall mean an agreement, among a Credit
Party, a securities intermediary, and the Administrative Agent, which agreement
is either substantially in the form of Exhibit 1.1(g) or in a form acceptable to
the Administrative Agent and which provides the Administrative Agent with
“control” (as such term is used in Articles 8 and 9 of the Uniform Commercial
Code) over the securities account(s) described therein, as the same may be as
amended, modified, extended, restated, replaced, or supplemented from time to
time.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

26



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Credit Parties in favor of the Administrative Agent, for
the benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
all other agreements, documents and instruments relating to, arising out of, or
in any way connected with any of the foregoing documents granting to the
Administrative Agent, Liens or security interests to secure, the Credit Party
Obligations whether now or hereafter executed and/or filed, each as may be
amended from time to time in accordance with the terms hereof, including,
without limitation, UCC financing statements, Deposit Account Control Agreements
and Securities Account Control Agreements.

“Significant Agreement” shall mean any contract, agreement, permit or license,
written or oral, of the Credit Parties or any of their Subsidiaries as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect;
provided, however, that any contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could not
reasonably be expected to have a material adverse effect on the ability of the
Borrower and the Guarantors, taken as a whole, to perform their payment and
other obligations (including, without limitation, compliance with financial
covenants), when such obligations are required to be performed, under this
Agreement, any of the Revolving Notes or any other Credit Document shall be
deemed not to be a Significant Agreement.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Subordinated Debt” shall mean any Indebtedness incurred by any Credit Party
which by its terms is specifically subordinated in right of payment to the prior
payment of the Credit Party Obligations and contains subordination and other
terms reasonably acceptable to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, directly or indirectly through one or more intermediaries, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

27



--------------------------------------------------------------------------------

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.15.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including, without limitation, any thereof referred to in
Schedule 3.15 and (b) all renewals thereof including, without limitation, any
thereof referred to in Schedule 3.15.

“Tranche” shall mean the collective reference to Loans made on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the consummation of the other transactions contemplated hereby to
occur in connection with such closing (including, without limitation, the
initial borrowings under the Credit Documents and the payment of fees and
expenses in connection with all of the foregoing).

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

“UBS” shall mean UBS Financial Services Inc.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wachovia” shall mean Wachovia Bank, National Association, a national banking
association, together with its successors and/or assigns.

 

28



--------------------------------------------------------------------------------

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower shall notify the Administrative Agent that it
wishes to amend any definitions or covenant incorporated in Section 5.9 to
eliminate the effect of any change in GAAP on the operation of any such
definition or provision (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend any such definition or provision for
such purpose), then the Borrower’s compliance with such provisions shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
definition or provision is amended in a manner satisfactory to the Borrower and
the Required Lenders.

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to

 

29



--------------------------------------------------------------------------------

which no objection shall have been made in accordance with the provisions above
and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.

For purposes of computing the financial covenants set forth in Section 5.9 for
any applicable test period, any Permitted Acquisition or permitted sale of a
Subsidiary, division, line of business or other business unit (including the
incurrence or repayment of Indebtedness in connection with any such Permitted
Acquisition or permitted sale) shall be given pro forma effect as if such
transaction had taken place as of the first day of such applicable test period.

Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but not jointly, agrees to
make revolving credit loans in Dollars (“Revolving Loans”) to the Borrower from
time to time in an aggregate principal amount of up to FIFTY MILLION DOLLARS
($50,000,000) (as such aggregate maximum amount may be reduced from time to time
as provided in Section 2.4, the “Revolving Committed Amount”) for the purposes
hereinafter set forth; provided, however, that (i) with regard to each Revolving
Lender individually, the sum of such Revolving Lender’s Revolving Commitment
Percentage of the aggregate principal amount of outstanding Revolving Loans plus
such Revolving Lender’s Revolving Commitment Percentage of outstanding LOC
Obligations shall not exceed such Revolving Lender’s Revolving Commitment and
(ii) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding LOC Obligations
shall not exceed the Revolving Committed Amount then in effect.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Revolving Loan borrowing
by delivering a written Notice of Borrowing (or telephone notice

 

30



--------------------------------------------------------------------------------

promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
11:00 A.M. on the Business Day prior to the date of the requested borrowing.
Each such Notice of Borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day) and (C) the aggregate principal amount to be borrowed.
The Administrative Agent shall give notice to each Revolving Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each Revolving Loan shall be in a minimum aggregate amount
of $500,000 and in integral multiples of $500,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).

(iii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, upon reasonable advance notice by 1:00 P.M. on the
date specified in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office (or such other account that
the Borrower may designate in writing to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(c) Repayment. Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period. The principal
amount of all Revolving Loans shall be due and payable in full on the Maturity
Date, unless accelerated sooner pursuant to Section 7.2. The Borrower shall have
the right to repay Revolving Loans in whole or in part from time to time without
penalty; provided, however; that each partial repayment of a Revolving Loan
shall be in a minimum principal amount of $500,000 and integral multiples of
$500,000 in excess thereof (or the remaining outstanding principal amount).

(d) Interest. Subject to the provisions of Section 2.6, Revolving Loans shall
bear interest at a per annum rate equal to the sum of the LIBOR Market Index
Rate plus the Applicable Percentage. Interest on Revolving Loans shall be
payable in arrears on each Interest Payment Date.

(e) Revolving Notes; Covenant to Pay. The Borrower’s obligation to pay each
Revolving Lender shall be evidenced by this Agreement and, upon such Revolving
Lender’s request, by a duly executed promissory note of the Borrower to such
Revolving Lender in substantially the form of Exhibit 2.1(e). The Borrower
covenants and agrees to pay the Revolving Loans in accordance with the terms of
this Agreement.

 

31



--------------------------------------------------------------------------------

Section 2.2 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require which are not inconsistent with the terms of this
Agreement, during the Commitment Period the Issuing Lender shall issue, and the
Revolving Lenders shall participate in, standby Letters of Credit for the
account of the Borrower from time to time upon request in a form reasonably
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of outstanding LOC Obligations shall not at any time exceed FIVE MILLION
DOLLARS ($5,000,000) (the “LOC Committed Amount”), (ii) the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding LOC Obligations
shall not at any time exceed the Revolving Committed Amount then in effect,
(iii) all Letters of Credit shall be denominated in Dollars and (iv) Letters of
Credit shall be issued for any lawful corporate purposes and shall be issued as
standby letters of credit, including in connection with workers’ compensation
and other insurance programs. Except as otherwise expressly agreed upon by all
the Revolving Lenders, no Letter of Credit shall have an original expiry date
more than twelve (12) months from the date of issuance; provided, however, so
long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve
(12) months from the date of extension; provided, further, that no Letter of
Credit, as originally issued or as extended, shall have an expiry date extending
beyond the Maturity Date. Each Letter of Credit shall comply with the related
LOC Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Each Letter of Credit issued hereunder shall be in a minimum
original face amount of $100,000 or such lesser amount as approved by the
Issuing Lender.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

 

32



--------------------------------------------------------------------------------

(c) Participations. Each Revolving Lender upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its
Revolving Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its Revolving Commitment Percentage of the obligations
arising under such Letter of Credit; provided that any Person that becomes a
Revolving Lender after the Closing Date shall be deemed to have purchased a
Participation Interest in all outstanding Letters of Credit on the date it
becomes a Lender hereunder and any Letter of Credit issued on or after such
date, in each case in accordance with the foregoing terms. Without limiting the
scope and nature of each Revolving Lender’s participation in any Letter of
Credit, to the extent that the Issuing Lender has not been reimbursed as
required hereunder or under any LOC Document, each such Revolving Lender shall
pay to the Issuing Lender its Revolving Commitment Percentage of such
unreimbursed drawing in same day funds pursuant to and in accordance with the
provisions of subsection (d) hereof. The obligation of each Revolving Lender to
so reimburse the Issuing Lender shall be absolute and unconditional and shall
not be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Borrower to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit if notified prior to 3:00 P.M. on a Business Day or, if after
3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
bear interest at a per annum rate equal to the Default Rate. Unless the Borrower
shall immediately notify the Issuing Lender and the Administrative Agent of its
intent to otherwise reimburse the Issuing Lender, the Borrower shall be deemed
to have requested a Mandatory LOC Borrowing in the amount of the drawing as
provided in subsection (e) hereof, the proceeds of which will be used to satisfy
the Reimbursement Obligations. The Borrower’s Reimbursement Obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit; provided that the foregoing shall not
exonerate any Issuing Lender, the Administrative Agent or any other Lender from
any liability to the Borrower or any other Credit Party or Subsidiary thereof
resulting from such Issuing Lender’s, the Administrative Agent’s or such
Lender’s gross negligence or willful misconduct. The Issuing Lender will
promptly notify the other Revolving

 

33



--------------------------------------------------------------------------------

Lenders of the amount of any unreimbursed drawing and each Revolving Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender, in Dollars and in immediately available funds, the amount of such
Revolving Lender’s Revolving Commitment Percentage of such unreimbursed drawing.
Such payment shall be made on the Business Day such notice is received by such
Revolving Lender from the Issuing Lender if such notice is received at or before
2:00 P.M., otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the Business Day such notice is received. If such
Revolving Lender does not pay such amount to the Issuing Lender in full upon
such request, such Revolving Lender shall, on demand, pay to the Administrative
Agent for the account of the Issuing Lender interest on the unpaid amount during
the period from the date of such drawing until such Revolving Lender pays such
amount to the Issuing Lender in full at a rate per annum equal to, if paid
within two (2) Business Days of the date of drawing, the Federal Funds Effective
Rate and thereafter at a rate equal to the Alternate Base Rate. Each Revolving
Lender’s obligation to make such payment to the Issuing Lender, and the right of
the Issuing Lender to receive the same, shall be absolute and unconditional,
shall not be affected by any circumstance whatsoever and without regard to the
termination of this Agreement or the Commitments hereunder, the existence of a
Default or Event of Default or the acceleration of the Credit Party Obligations
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing (each such borrowing, a “Mandatory LOC Borrowing”)
shall be made (without giving effect to any termination of the Commitments
pursuant to Section 7.2) pro rata based on each Revolving Lender’s respective
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) and the proceeds thereof
shall be paid directly to the Issuing Lender for application to the respective
LOC Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans on the day such notice is received by the Revolving Lenders from
the Administrative Agent if such notice is received at or before 2:00 P.M.,
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received, in each case notwithstanding
(i) the amount of Mandatory LOC Borrowing may not comply with the minimum amount
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.2 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) failure for any such request or deemed
request for Revolving Loan to be made by the time otherwise required in
Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon. In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith

 

34



--------------------------------------------------------------------------------

fund (as of the date the Mandatory LOC Borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrower on or after such date
and prior to such purchase) its Participation Interests in the outstanding LOC
Obligations; provided, further, that in the event any Revolving Lender shall
fail to fund its Participation Interest on the day the Mandatory LOC Borrowing
would otherwise have occurred, then the amount of such Revolving Lender’s
unfunded Participation Interest therein shall bear interest payable by such
Revolving Lender to the Issuing Lender upon demand, at the rate equal to, if
paid within two (2) Business Days of such date, the Federal Funds Effective
Rate, and thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98. Unless otherwise expressly agreed by the Issuing Lender and the
Borrower, when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998,” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application),
this Agreement shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation
Section 2.2(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Borrower; provided that, notwithstanding such statement, the Borrower
shall be the actual account party for all purposes of this Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
Reimbursement Obligations hereunder with respect to such Letter of Credit.

Section 2.3 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments, the Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of the
Revolving Lenders, a commitment fee (the “Commitment Fee”) in an amount equal to
0.25% per annum on the average daily unused amount of the Revolving Committed
Amount. For purposes of computation of the Commitment Fee, LOC Obligations shall
be considered usage of the Revolving Committed Amount. The Commitment Fee shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Administrative Agent, for the ratable benefit of the
Revolving Lenders, a fee (the “Letter of Credit Fee”) equal to 0.75% per annum
on the

 

35



--------------------------------------------------------------------------------

average daily maximum amount available to be drawn under each Letter of Credit
from the date of issuance to the date of expiration. The Letter of Credit Fee
shall each be payable quarterly in arrears on the last Business Day of each
calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.25% per annum on the average daily maximum amount available to
be drawn under each such Letter of Credit issued by it. The Issuing Lender Fees
and the Letter of Credit Facing Fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter.

Section 2.4 Commitment Termination and Reductions.

(a) Voluntary Termination and Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $500,000 or a whole multiple of
$500,000 in excess thereof or the entire remaining amount of the Revolving
Committed Amount and shall be irrevocable (other than as set forth in the last
sentence of this paragraph (a) below) and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the aggregate
principal amount of outstanding Revolving Loans plus outstanding LOC Obligations
would exceed the Revolving Committed Amount then in effect. Any notice of
termination given by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or capital raising, in which case
such notice may be revoked by the Borrower (by notice to Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

(b) Maturity Date. The Revolving Commitments and the LOC Commitment shall
automatically terminate on the Maturity Date.

(c) Additional Reductions. Immediately upon the removal or release of any
Permitted Cash Collateral or other items from the Cash Collateral Accounts
(other than removal or release pursuant to a sale of Permitted Cash Collateral
or a disposition of any such other items, the proceeds of which are (i) used to
purchase additional Permitted Cash Collateral or (ii) maintained in a Cash
Collateral Account) the effect of which such removal or release is to cause
(A) the product of (1) the Revolving Committed Amount at

 

36



--------------------------------------------------------------------------------

such time multipled by (2) 1.20 to exceed (B) the aggregate fair market value of
the remaining amount of Permitted Cash Collateral in the Cash Collateral
Accounts, the Revolving Committed Amount shall be permanently reduced by the
amount of such excess and the Borrower shall prepay the Loans and cash
collateralize the LOC Obligations to the extent required by Section 2.5(b)(i)
after giving effect to such reduction. For purposes of this Section 2.4(c),
(x) the fair market value of Permitted Cash Collateral (other than Permitted
Cash Collateral comprised of cash and Cash Equivalents) shall be the value of
such Permitted Cash Collateral as determined in accordance with GAAP and
reflected in the financial statements delivered by the Credit Parties pursuant
to Section 5.1 for the fiscal quarter most recently preceding the date of
determination for which financial statements are available and (y) the fair
market value of Permitted Cash Collateral comprised of cash and Cash Equivalents
shall be the fair market value of such Permitted Cash Collateral at the time of
determination.

Section 2.5 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without penalty; provided, that each partial
prepayment shall be in a minimum principal amount of $500,000 and integral
multiples of $500,000 in excess thereof. The Borrower shall give same-day
irrevocable notice of prepayment to the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable). All prepayments under this
Section shall be subject to Section 2.11, but otherwise without premium or
penalty. Interest on the principal amount prepaid shall be payable on the next
occurring Interest Payment Date that would have occurred had such loan not been
prepaid or, at the request of the Administrative Agent, interest on the
principal amount prepaid shall be payable on any date that a prepayment is made
hereunder through the date of prepayment. Any notice of prepayment given by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or capital raising, in which case such notice may be
revoked by the Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding LOC Obligations shall exceed the Revolving Committed Amount, the
Borrower shall immediately prepay the Revolving Loans and (after all Revolving
Loans have been repaid) cash collateralize the LOC Obligations in an amount
sufficient to eliminate such excess (such prepayment to be applied as set forth
in clause (vii) below.

(ii) Asset Dispositions. Promptly following any Asset Disposition (or related
series of Asset Dispositions), the Borrower shall prepay the Loans and/or cash
collateralize the LOC Obligations in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds derived from such Asset

 

37



--------------------------------------------------------------------------------

Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vii) below); provided, however, that, so long as
no Default or Event of Default has occurred and is continuing, such Net Cash
Proceeds shall not be required to be so applied (A) until the aggregate amount
of Asset Dispositions during the term of the Agreement not previously applied to
prepayments is equal to or greater than $5,000,000 and (B) to the extent the
Borrower delivers to the Administrative Agent a certificate stating that the
Credit Parties intend to use such Net Cash Proceeds to acquire assets useful to
the business of the Credit Parties within 365 days of the receipt of such Net
Cash Proceeds, it being expressly agreed that Net Cash Proceeds not so
reinvested within such 365 day period shall be applied to prepay the Loans
and/or cash collateralize the LOC Obligations immediately thereafter (such
prepayment to be applied as set forth in clause (vii) below).

(iii) Debt Issuances. Immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay the
Loans and/or cash collateralize the LOC Obligations in an aggregate amount equal
to one hundred percent (100%) of the Net Cash Proceeds of such Debt Issuance
(such prepayment to be applied as set forth in clause (vii) below); provided,
however, that, so long as no Default or Event of Default has occurred and is
continuing at the time of any such Debt Issuance, such Net Cash Proceeds shall
not be required to be so applied until the aggregate amount of Debt Issuances
during the term of the Agreement not previously applied to prepayments is equal
to or greater than $10,000,000.

(iv) Issuances of Equity. Immediately upon receipt by any Credit Party or any of
its Subsidiaries of proceeds from any Equity Issuance (other than any Excluded
Equity Issuance), the Borrower shall prepay the Loans and/or cash collateralize
the LOC Obligations in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds of such Equity Issuance (such prepayment to be
applied as set forth in clause (vii) below).

(v) Recovery Event. Immediately upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Recovery Event, the Borrower shall prepay the
Loans and/or cash collateralize LOC Obligations in an aggregate amount equal to
one hundred percent (100%) of the Net Cash Proceeds of such Recovery Event (such
prepayment to be applied as set forth in clause (vii) below); provided, however,
that, so long as no Default or Event of Default has occurred and is continuing,
such Net Cash Proceeds shall not be required to be so applied to the extent the
Borrower delivers to the Administrative Agent a certificate stating that Credit
Parties intend to use such Net Cash Proceeds to acquire assets useful to the
business of the Credit Parties within 365 days of the receipt of such Net Cash
Proceeds, it being expressly agreed that any Net Cash Proceeds not so reinvested
within such 365 days shall be applied to prepay the Loans and/or cash
collateralize the LOC Obligations immediately thereafter (such prepayment to be
applied as set forth in clause (vii) below).

 

38



--------------------------------------------------------------------------------

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.5(b)(i), (1) first
to the outstanding Revolving Loans and (2) second to cash collateralize the LOC
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.5(b)(ii) through
(v), (1) first to the Revolving Loans (with a corresponding reduction of the
Revolving Committed Amount) and (2) second to a cash collateral account in
respect of LOC Obligations (with a corresponding reduction of the LOC Committed
Amount). All prepayments under this Section shall be subject to Section 2.11 and
be accompanied by interest on the principal amount prepaid through the date of
prepayment, but otherwise without premium or penalty.

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section shall not affect the Borrower’s obligation to continue to make
payments under any Secured Hedging Agreement, which shall remain in full force
and effect notwithstanding such repayment or prepayment, subject to the terms of
such Secured Hedging Agreement.

Section 2.6 Default Rate and Payment Dates.

(a) Upon the occurrence and during the continuance of a Bankruptcy Event of
Default or a Payment Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest at a rate per annum which
is equal to the LIBOR Market Index Rate plus the Applicable Percentage plus 2%
(the “Default Rate”) (after as well as before judgment). Upon the occurrence,
and during the continuance, of any other Event of Default hereunder, at the
option of the Required Lenders, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall bear interest at the Default Rate (after as well as
before judgment).

(b) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (a) of this Section
shall be payable from time to time on demand.

Section 2.7 Computation of Interest and Fees; Usury.

(a) Amounts payable hereunder determined by reference to the Prime Rate shall be
calculated on the basis of a year of 365 days (or 366 days, as applicable) for
the actual days elapsed. All other fees, interest and all other amounts payable
hereunder shall be calculated on the basis of a 360-day year for the actual days
elapsed. The

 

39



--------------------------------------------------------------------------------

Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Market Index Rate on the Business Day
of the determination thereof. Any change in the interest rate on a Loan
resulting from a change in the LIBOR Market Index Rate shall become effective as
of the opening of business on the day on which such change in the LIBOR Market
Index Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including but not
limited to prepayment or acceleration of the maturity of any Credit Party
Obligation), shall the interest taken, reserved, contracted for, charged, or
received under this Agreement, under the Revolving Notes or otherwise, exceed
the maximum nonusurious amount permissible under applicable law. If, from any
possible construction of any of the Credit Documents or any other document,
interest would otherwise be payable in excess of the maximum nonusurious amount,
any such construction shall be subject to the provisions of this paragraph and
such interest shall be automatically reduced to the maximum nonusurious amount
permitted under applicable law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is characterized as interest on the Loans under applicable law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrower or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal amount of the Loans. The right
to demand payment of the Loans or any other Indebtedness evidenced by any of the
Credit Documents does not include the right to receive any interest which has
not otherwise accrued on the date of such demand, and the Lenders do not intend
to charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

40



--------------------------------------------------------------------------------

Section 2.8 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement or any Revolving Note shall be applied, first,
to any fees then due and owing by the Borrower pursuant to Section 2.3, second,
to interest then due and owing hereunder and under the Revolving Notes of the
Borrower and, third, to principal then due and owing hereunder and under the
Revolving Notes of the Borrower. Each payment on account of any fees pursuant to
Section 2.3 shall be made pro rata in accordance with the respective amounts due
and owing (except as to the Letter of Credit Facing Fees and the Issuing Lender
Fees). Each payment (other than prepayments) by the Borrower on account of
principal of and interest on the Revolving Loans shall be applied to such Loans,
as applicable, on a pro rata basis in accordance with the terms of
Section 2.5(a) hereof. Each optional prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.5(a). Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.5(b). All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
defense, set-off or counterclaim (except as provided in Section 2.12(e)) and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in Dollars and in
immediately available funds not later than 1:00 P.M. on the date when due. The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the invocation of default interest pursuant to Section 2.6) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including without
limitation the maximum amount of all outstanding contingent liabilities under
Letters of Credit) shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Lender on account of the Credit Party Obligations or
any other amounts outstanding under any of the Credit Documents or in respect of
the Collateral shall be paid over or delivered as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Credit Party Obligations are allowed, permitted or
recognized as a claim in any proceeding resulting from the occurrence of a
Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative

 

41



--------------------------------------------------------------------------------

Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement, any fees, premiums and scheduled periodic payments due under such
Secured Hedging Agreement and any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement, any
breakage, termination or other payments due under such Secured Hedging Agreement
and any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Hedging Agreement Provider
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Hedging Agreement Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Secured Hedging Agreements) of amounts available to be applied
pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the
extent that any amounts available for distribution pursuant to clause “FIFTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (i) first, to reimburse the Issuing Lender from
time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above in the manner provided
in this Section.

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing terms of this Section, only Collateral proceeds
and payments under the Guaranty (as opposed to ordinary course principal,
interest and fee payments hereunder) shall be applied to obligations under any
Secured Hedging Agreement.

Section 2.9 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to the Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Extension of
Credit to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Extension of Credit. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

43



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 9.5(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any such
payment under Section 9.5(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.10 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the Issuing Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.12 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Lender); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

 

44



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, the Borrower will pay to such Lender or the Issuing Lender, such additional
amount or amounts as will compensate such Lender or the Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts (and setting forth in reasonable
detail the calculation thereof) necessary to compensate such Lender or the
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim

 

45



--------------------------------------------------------------------------------

compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.11 Indemnity.

The Credit Parties hereby agree to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) the failure by the Borrower to pay the principal amount
of or interest on any Loan by such Lender in accordance with the terms hereof,
(b) the failure by the Borrower to accept a borrowing after the Borrower has
given a notice in accordance with the terms hereof and/or (c) default by the
Borrower in making any prepayment after the Borrower has given a notice in
accordance with the terms hereof, in each case including, but not limited to,
any such loss or expense arising from interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain its Loans hereunder. A
certificate setting forth in reasonable detail the calculation of any additional
amounts payable pursuant to this Section submitted by any Lender, through the
Administrative Agent, to the Borrower (which certificate must be delivered to
the Administrative Agent within thirty days following such default or
prepayment) shall be conclusive in the absence of manifest error. The agreements
in this Section shall survive termination of this Agreement and payment of the
Credit Party Obligations.

Section 2.12 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising

 

46



--------------------------------------------------------------------------------

therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender or the Issuing Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes pursuant to Sections 2.12(a), (b) or (c) above
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (i) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower

 

47



--------------------------------------------------------------------------------

within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (ii) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all related out-of-pocket expenses of
the Administrative Agent, such Lender or the Issuing Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes that it reasonably deems confidential) to the Borrower or any other
Person.

Section 2.13 Indemnification in Respect of Letters of Credit; Nature of Issuing
Lender’s Duties.

(a) In addition to its other obligations under Section 2.2, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be

 

48



--------------------------------------------------------------------------------

responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not put such Issuing Lender or such Lender under any
resulting liability to the Credit Parties. It is the intention of the parties
that this Agreement shall be construed and applied to protect and indemnify the
Issuing Lender and each Lender against any and all risks involved in the
issuance of the Letters of Credit, all of which risks are hereby assumed by the
Credit Parties, including, without limitation, any and all risks of the acts or
omissions, whether rightful or wrongful, of any Government Authority. The
Issuing Lender and the Lenders shall not, in any way, be liable for any failure
by the Issuing Lender or anyone else to pay any drawing under any Letter of
Credit as a result of any Government Acts or any other cause beyond the control
of the Issuing Lender and the Lenders.

(d) Nothing in this Section is intended to limit the Reimbursement Obligation of
the Borrower contained in Section 2.2(d) hereof. The obligations of the Credit
Parties under this Section shall survive the termination of this Agreement. No
act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lender and the Lenders to
enforce any right, power or benefit under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section or any
other provision of any Credit Document or LOC Document, the Credit Parties shall
have no obligation to indemnify the Issuing Lender or any Lender in respect of
any liability incurred by the Issuing Lender or such Lender arising out of the
gross negligence or willful misconduct of the Issuing Lender (including action
not taken by the Issuing Lender or such Lender), as determined by a court of
competent jurisdiction or pursuant to arbitration.

 

49



--------------------------------------------------------------------------------

Section 2.14 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.12, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or Section 2.12, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender shall refuse to consent to a waiver or amendment to,
or a departure from the provisions of this Agreement or any other Credit
Document which requires the consent of all Lenders or all Lenders directly
affected thereby and that has been consented to by the Required Lenders, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.6;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Credit Documents (including any amounts under
Section 2.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

 

50



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

(a) (i) The audited Consolidated financial statements of the Borrower for the
fiscal years ended December 31, 2005 (as restated), 2006 and 2007, together with
the related Consolidated statements of income or operations, equity and cash
flows for the fiscal years ended on such dates and (ii) the unaudited
Consolidated financial statements of the Borrower for the year-to-date period
for the most recent month ending at least 30 days prior to the Closing Date,
together with the related Consolidated statements of income or operations, cash
flows for the year-to-date period ending on such date:

(A) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein;

(B) fairly present the financial condition of the Credit Parties and their
Subsidiaries in all material respects, as applicable, as of the date thereof
(subject, in the case of the unaudited financial statements, to normal year-end
adjustments) and results of operations for the period covered thereby; and

(C) reflect all material Indebtedness and other material liabilities, direct or
contingent, of the Credit Parties and their Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and material
contingent obligations (to the extent required to be disclosed by GAAP).

(b) The projections of the Credit Parties and their Subsidiaries through 2009
delivered to the Lenders on or prior to the Closing Date have been prepared in
good faith based upon assumptions believed by the Borrower at the time of the
preparation thereof to be reasonable (it being understood that projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized).

 

51



--------------------------------------------------------------------------------

Section 3.2 No Material Adverse Effect.

Since December 31, 2007, there has been no development or event which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect; provided that no Credit Party makes any
representation herein as to the impact of any development or event, whether
occurring prior to, on or after the Closing Date, with respect to the market for
auction rate securities.

Section 3.3 Corporate Existence; Compliance with Law.

Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own and operate all its property, to lease the property it operates as lessee
and to conduct the business in which it is currently engaged and (except as
could not reasonably be expected to have a Material Adverse Effect), has taken
all actions necessary to maintain all rights, privileges, licenses and
franchises necessary or required in the normal conduct of its business, (c) is
duly qualified to conduct business and in good standing under the laws of
(i) the jurisdiction of its incorporation, organization or formation, (ii) the
jurisdiction where its chief executive office is located and (iii) each other
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that the
failure to so qualify or be in good standing in any such other jurisdiction
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law,
organizational documents, government permits and government licenses except to
the extent such non-compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.4 Corporate Power; Authorization; Enforceable Obligations.

Each of the Credit Parties has full organizational power and authority to
execute, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party. Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party. Each Credit
Document that is an agreement to which it is a party constitutes a legal, valid
and binding obligation of each Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

Section 3.5 No Legal Bar; No Default.

The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowings thereunder and
the use of the proceeds of

 

52



--------------------------------------------------------------------------------

the Loans (a) will not violate any material Requirement of Law, (b) except as
could not reasonably be expected to have a Material Adverse Effect, will not
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws, articles of organization, operating agreement or other
organization documents of the Credit Parties or any Significant Agreement of any
Credit Party or any material approval or material consent from any Governmental
Authority relating to such Person, and (c) will not result in, or require, the
creation or imposition of any Lien on any Credit Party’s properties or revenues
pursuant to any Requirement of Law or Contractual Obligation other than the
Liens arising under or contemplated in connection with the Credit Documents or
Permitted Liens. Except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party is in default under or with respect to any of
its Contractual Obligations. No Default or Event of Default has occurred and is
continuing.

Section 3.6 No Material Litigation.

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Credit Parties, threatened in writing by or against any
Credit Party or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to the Credit Documents or
any Extension of Credit or any of the transactions contemplated hereby, or
(b) which could reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no permanent injunction, temporary restraining
order or similar decree has been issued against any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Section 3.7 Investment Company Act; etc.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Credit Party Obligations.

Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect. The Credit Parties and their
Subsidiaries (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) as of the Closing Date, taken as a group do not
own “margin stock” except as identified in the financial statements referred to
in Section 3.1. The aggregate value of all “margin stock” within the meaning of
such term under Regulation U owned by the Credit Parties and their Subsidiaries
taken as a group does not exceed 25% of the value of their assets.

 

53



--------------------------------------------------------------------------------

Section 3.9 ERISA.

Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five-year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied with the applicable provisions of ERISA and the Code.
No termination of a Single Employer Plan has occurred resulting in any material
liability that has not be satisfied in full, and no Lien in favor of the PBGC or
a Plan has arisen, during such five-year period. Neither any Credit Party nor
any Commonly Controlled Entity is currently subject to any material liability
for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10 Environmental Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) To the knowledge of the Credit Parties, the facilities and properties owned,
leased or operated by the Credit Parties or any of their Subsidiaries (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations which (i) constitute a violation of, or (ii) could give rise
to liability on behalf of any Credit Party under, any Environmental Law.

(b) All operations of the Credit Parties and/or their Subsidiaries at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Credit Parties or their Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) To the knowledge of the Credit Parties, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location that could give rise to liability on behalf of any
Credit Party under any Environmental Law, and no Materials of Environmental
Concern have been generated, treated, stored or disposed of at, on or under any
of the Properties in violation of, or in a manner that could give rise to
liability on behalf of any Credit Party under, any applicable Environmental Law.

 

54



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is a
party with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding, in each case, to
the extent binding on the Credit Parties or their Subsidiaries, under any
Environmental Law with respect to the Properties or the Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.

Section 3.11 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used by the Borrower solely
(a) to pay any costs, fees and expenses associated with this Agreement on the
Closing Date, (b) to refinance certain existing Indebtedness of the Credit
Parties and their Subsidiaries (including, without limitation, through a payment
to Goldman, Sachs & Co. (“Goldman”) in consideration for the transfer of certain
securities transferred to Goldman from the Borrower pursuant to an agreement
dated as of February 15, 2008 back to the Borrower from Goldman), and (c) for
working capital and other general corporate purposes of the Credit Parties and
their Subsidiaries, including, without limitation, Permitted Acquisitions.

Section 3.12 Subsidiaries; Joint Ventures; Partnerships.

Set forth on Schedule 3.12 is a complete and accurate list of all Subsidiaries
and partnerships of the Credit Parties as of the Closing Date or as of the date
such Schedule was last updated in accordance with the terms of Section 5.2.
Information on the attached Schedule includes the following: (a) the number of
shares of each class of Capital Stock or other equity interests of each
Subsidiary outstanding; (b) the number and percentage of outstanding shares of
each class of Capital Stock owned by the Borrower or any of its Subsidiaries;
and (c) the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and similar rights regarding the
Capital Stock or other equity interests of each Subsidiary. The outstanding
Capital Stock and other equity interests of all such Subsidiaries is validly
issued, fully paid and non-assessable and is owned free and clear of all Liens
(other than those arising under or contemplated in connection with the Credit
Documents). There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Subsidiary, except as contemplated in connection
with the Credit Documents.

 

55



--------------------------------------------------------------------------------

Section 3.13 Ownership.

Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets in the aggregate material to the
conduct of the business of the Credit Parties and their Subsidiaries, and (after
giving effect to the Transactions) none of such assets is subject to any Lien
other than Permitted Liens. Except as could not reasonably be expected to have a
Material Adverse Effect, each Credit Party and its Subsidiaries enjoys peaceful
and undisturbed possession under all of its leases and all such leases are valid
and subsisting and in full force and effect.

Section 3.14 Taxes.

Except as set forth in Schedule 3.14, each of the Credit Parties and its
Subsidiaries has filed, or caused to be filed, all federal income tax returns
and all other material tax returns (federal, state, local and foreign) required
to be filed and paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) that are not
yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. None of the Credit Parties or their Subsidiaries is aware
as of the Closing Date of any proposed tax assessments against it or any of its
Subsidiaries.

Section 3.15 Intellectual Property Rights.

Each of the Credit Parties and its Subsidiaries owns, or has the legal right to
use, all material Owned Intellectual Property, tradenames, technology, know-how
and processes necessary for each of them to conduct its business as currently
conducted. Set forth on Schedule 3.15 is a list of all registered or issued
Credit Party Intellectual Property (including all applications for registration
and issuance), excluding any software licenses commercially available on terms
comparable to the terms currently applicable to the applicable Credit Party, as
of the Closing Date or as of the date such Schedule was last updated in
accordance with the terms of Section 5.2 (including name/title, current owner,
registration or application number, and registration or application date).
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) each Credit Party has the right to use its Owned Intellectual Property in
perpetuity and without payment of royalties and (b) all registrations with and
applications to Governmental Authorities in respect of such Owned Intellectual
Property are valid and in full force and effect and are not subject to the
payment of any taxes or maintenance fees (other than ordinary filing and
administrative fees) or the taking of any interest therein, held by any of the
Credit Parties to maintain their validity or effectiveness. Except as could not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties is in default (or with the giving of notice or lapse of time or both,
would be in default) under any license to use its Credit Party Intellectual
Property. Except as could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Owned Intellectual Property or the validity or
effectiveness of

 

56



--------------------------------------------------------------------------------

any such Owned Intellectual Property, nor do the Credit Parties or any of their
Subsidiaries know of any such claim; and, to the knowledge of the Credit Parties
or any of their Subsidiaries, the use of such Owned Intellectual Property by any
of the Credit Parties or any of its Subsidiaries does not infringe on the rights
of any Person. Except as could not reasonably be expected to have a Material
Adverse Effect, the Credit Parties have recorded or deposited with and paid to
the United States Copyright Office, the Register of Copyrights, the Copyrights
Royalty Tribunal or other Governmental Authority, all notices, statements of
account, royalty fees and other documents and instruments required under the
terms and conditions of any Contractual Obligation of the Credit Parties and/or
under Title 17 of the United States Code and the rules and regulations issued
thereunder (collectively, the “Copyright Act”), and are not liable to any Person
for copyright infringement under the Copyright Act or any other law, rule,
regulation, contract or license as a result of their business operations.

Section 3.16 Solvency.

After giving effect to the Transactions, (a) the Credit Parties taken as a whole
are solvent and are able to pay their debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, and (b) the fair saleable value of the Credit Parties’ assets taken as
a whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to this Agreement. After giving effect
to the Transactions, none of the Credit Parties (i) has unreasonably small
capital in relation to the business in which it is or proposes to be engaged or
(ii) has incurred, or believes that it will incur debts beyond its ability to
pay such debts as they become due. In executing the Credit Documents and
consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.

Section 3.17 Location of Collateral.

Set forth on Schedule 3.17(a) is a list of all Properties of the Credit Parties
and their Subsidiaries as of the Closing Date with street address, county and
state where located. Set forth on Schedule 3.17(b) is a list of all locations
where any tangible personal property of the Credit Parties and their
Subsidiaries (excluding inventory in transit or on temporary display at a
customer location) is located as of the Closing Date, including county and state
where located. Set forth on Schedule 3.17(c) is the state of incorporation or
organization, the chief executive office, the principal place of business, the
federal tax identification number and organization identification number of each
of the Credit Parties and their Subsidiaries as of the Closing Date.

Section 3.18 No Burdensome Restrictions.

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

Section 3.19 Brokers’ Fees.

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Credit
Documents other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Fee Letter.

Section 3.20 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries as of the
Closing Date, other than as set forth in Schedule 3.20 hereto. Other than as set
forth on Schedule 3.20, or as could not reasonably be expected to have a
Material Adverse Effect, no unfair labor practice complaint is pending against
any Credit Party or any of its Subsidiaries. Except as could not reasonably be
expected to have a Material Adverse Effect, there are no strikes, walkouts, work
stoppages or other material labor difficulty pending or threatened by any
employees of any Credit Party.

Section 3.21 Accuracy and Completeness of Information.

All written factual information (taken as a whole) heretofore, contemporaneously
or hereafter furnished by or on behalf of any Credit Party or any of its
Subsidiaries to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any transaction
contemplated hereby or thereby, is or will be true and accurate in all material
respects and not incomplete by omitting to state any material fact necessary to
make such information not misleading (taken as a whole) as of the date provided
in light of the circumstances under which such factual information was
furnished; it being understood and agreed that for purposes of this
Section 3.21, such factual information and data shall not include proforma
financial information, projections or estimates (including financial estimates,
forecasts and other forward-looking information) and information of a general
economic or general industry nature).

Section 3.22 Significant Agreements.

Schedule 3.22 sets forth a complete and accurate list of all Significant
Agreements of the Credit Parties and their Subsidiaries in effect as of the
Closing Date or as of the date such Schedule was last updated in accordance with
the terms of Section 5.2. Each Significant Agreement is, and after giving effect
to the Transactions will be, in full force and effect in accordance with the
terms thereof. The Credit Parties have delivered to the Administrative Agent a
true and complete copy of each Significant Agreement.

Section 3.23 Insurance.

The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date (or as of the date Schedule 3.23 was last updated in accordance
with the terms of Section 5.2) is outlined as to carrier, policy number,
expiration date, type and amount on Schedule 3.23 and such insurance coverage
complies with the requirements set forth in Section 5.5(b).

 

58



--------------------------------------------------------------------------------

Section 3.24 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, and the
filing of appropriate assignments or notices with the United States Patent and
Trademark Office and the United States Copyright Office, in each case in favor
of the Administrative Agent, on behalf of the Lenders, and (b) the
Administrative Agent obtaining Control (as defined in the Security Agreement) or
possession over those items of Collateral in which a security interest is
perfected through Control or possession) perfected security interests and Liens,
prior to all other Liens other than Permitted Liens.

Section 3.25 Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

Section 3.26 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Section 3.27 Compliance with OFAC Rules and Regulations.

To the best of their knowledge, none of the Credit Parties or their Subsidiaries
or their respective Affiliates (a) is a Sanctioned Person, (b) has more than 15%
of its assets in Sanctioned Countries, or (c) derives more than 15% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Extension of Credit
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

 

59



--------------------------------------------------------------------------------

Section 3.28 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

Section 3.29 Consent; Governmental Authorizations.

No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrower or the making
of the Guaranty hereunder or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).

Section 3.30 Permitted Cash Collateral.

(a) (i) To the knowledge of the Credit Parties, there are no restrictions on the
pledge of the Permitted Cash Collateral consisting of cash and Cash Equivalents
(provided, in the case of Cash Equivalents that are securities, only to the
extent that such securities are “Exempted Securities” under Section 3 of the
Securities Act) (the “Non-Restricted Cash Collateral”) by the Credit Parties to
the Administrative Agent (whether pursuant to securities laws or regulations or
any shareholder, lock-up or other similar agreement or insider trading rules of
the issuer).

(ii) To the knowledge of the Credit Parties, no Credit Party is an “affiliate”
of the issuer of any of the Non-Restricted Cash Collateral, as such term is
defined in Rule 144 of the General Rules and Regulations under the Securities
Act of 1933, as amended, issued by the Securities Exchange Commission (“Rule
144”).

(b) (i) To the knowledge of the Credit Parties, the debt securities comprising
Permitted Cash Collateral (other than the Non-Restricted Cash Collateral) (the
“Restricted Cash Collateral”) have been duly authorized and validly issued.

(ii) The securities comprising the Restricted Cash Collateral are listed on
Schedule 3.30 (as such Schedule may be updated from time to time in accordance
with Section 5.2). The securities constituting Restricted Cash

 

60



--------------------------------------------------------------------------------

Collateral are or may be deemed restricted or control securities (as indicated
on Schedule 3.30) for purposes of Rule 144 and Rule 145 of the General Rules and
Regulations under the Securities Act of 1933, as amended, issued by the
Securities Exchange Commission (“Rule 145”) or are otherwise subject to
statutory, regulatory or contractual restrictions.

(iii) The Credit Parties have held the Restricted Cash Collateral and borne the
full economic risk thereof from or prior to the date(s) indicated on Schedule
3.30. Schedule 3.30 also sets forth the commencement date of the holding period
applicable to the Restricted Cash Collateral for purposes of Rule 144.

(iv) The Credit Parties agree to immediately notify the Administrative Agent in
writing of any material change (other than changes in valuation) in any of the
factual information set forth on Schedule 3.30.

(v) Upon the occurrence and during the continuance of an Event of Default, the
Credit Parties hereby authorize the Administrative Agent to contact any issuer
of the Restricted Cash Collateral to obtain, to the extent known by the issuer,
confirmation of any information set forth or referenced in this Agreement
relating to such issuer or to obtain any additional information regarding the
Restricted Cash Collateral of such issuer or matters relating to the
Administrative Agent’s and the Lenders’ rights with respect thereto.

(vi) To the knowledge of the Credit Parties, no Credit Party is an “affiliate”
of the issuer of any of the Restricted Cash Collateral, as such term is defined
in Rule 144.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Revolving Loans on the Closing Date is subject to, the
satisfaction or waiver of the following conditions precedent:

(a) Execution of Credit Agreement; Credit Documents and Lender Consents. The
Administrative Agent shall have received (i) counterparts of this Agreement,
executed by a duly authorized officer of each party hereto, (ii) for the account
of each Revolving Lender requesting a promissory note, a Revolving Note,
(iii) counterparts of the Security Agreement and the Pledge Agreement, in each
case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties or other Person, as applicable and
(iv) counterparts of any other Credit Document required to be delivered on the
Closing Date, executed by the duly authorized officers of the parties thereto.

 

61



--------------------------------------------------------------------------------

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Certified copies of articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of Exhibit
4.1(b) attached hereto) as of the Closing Date to be true and correct and in
force and effect as of such date.

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Credit Party certified by an
officer (pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) to be true and correct as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel (which, for certain opinions, may be internal
counsel) for the Credit Parties, dated the Closing Date and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party, opinions as to perfection of the Liens granted to the Administrative
Agent pursuant to the Security Documents and opinions as to the
non-contravention of the Credit Parties’ organizational documents and
Significant Agreements).

 

62



--------------------------------------------------------------------------------

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and copies of the financing
statements on file in such jurisdictions and (B) tax lien, judgment and pending
litigation searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Administrative Agent in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreement, and duly
executed in blank undated stock or transfer powers;

(v) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral;

(vi) all instruments and chattel paper with an individual face amount in excess
of $1,000,000 in the possession of any of the Credit Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Administrative Agent’s and the Lenders’ security interest in the Collateral;

(vii) Deposit Account Control Agreements reasonably satisfactory to the
Administrative Agent with respect to each deposit account (including, without
limitation, any deposit account that is a Cash Collateral Account), except
Excluded Accounts and to the extent otherwise determined by the Administrative
Agent; and

(viii) Securities Account Control Agreements satisfactory to the Administrative
Agent with respect to each securities account (including, without limitation,
any securities account that is a Cash Collateral Account), except Excluded
Accounts and to the extent otherwise determined by the Administrative Agent.

(e) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates and

 

63



--------------------------------------------------------------------------------

endorsements of insurance evidencing liability, casualty, property and business
interruption insurance meeting the requirements set forth herein or in the
Security Documents. The Administrative Agent shall be named (i) as lender’s loss
payee, as its interest may appear, with respect to any such insurance providing
coverage in respect of any Collateral and (ii) as additional insured, as its
interest may appear, with respect to any such insurance providing liability
coverage, and the Borrower will use its commercially reasonable efforts to have
each provider of any such insurance agree, by endorsement upon the policy or
policies issued by it or by independent instruments to be furnished to the
Administrative Agent, that it will endeavor to give the Administrative Agent
thirty (30) days prior written notice before any such policy or policies shall
be altered or cancelled.

(f) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer of the Borrower as
to the financial condition, solvency and related matters of the Credit Parties
and their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of Exhibit
4.1(f) hereto.

(g) Account Designation Notice. The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

(h) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(i) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained.

(j) Compliance with Laws. The financings and other Transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

(k) Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Subsidiary thereof.

(l) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

(m) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1, each in
form and substance satisfactory thereto.

(n) No Material Adverse Change. Since December 31, 2007, no material adverse
change shall have occurred in the business, properties, operations or condition

 

64



--------------------------------------------------------------------------------

(financial or otherwise) of the Credit Parties and their Subsidiaries, taken as
a whole other than the impact of any development or event with respect to the
market for auction rate securities.

(o) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(o)
stating that (i) there exists no pending or, to such Responsible Officer’s
knowledge, threatened litigation, injunction, order or claim with respect to the
Borrower or its Subsidiaries, in each case that could reasonably be expected to
have a Material Adverse Effect, (ii) immediately after giving effect to this
Agreement, the other Credit Documents, and all the Transactions contemplated to
occur on such date, (A) no Default or Event of Default exists, (B) all
representations and warranties contained herein and in the other Credit
Documents shall (x) with respect to representations and warranties that contain
a materiality qualification, are true and correct and (y) with respect to
representations and warranties that do not contain a materiality qualification,
are true and correct in all material respects; (C) the Credit Parties are in pro
forma compliance with each of the initial financial covenants set forth in
Section 5.9 and the requirements set forth in Section 4.1(s) (as evidenced
through reasonably detailed calculations of such financial covenants on a
schedule to such certificate) as of the most recent month ending at least 30
days prior to the Closing Date and (iii) each of the other conditions precedent
in Section 4.1 have been satisfied, except to the extent the satisfaction of any
such condition is subject to the judgment or discretion of the Administrative
Agent or any Lender.

(p) Patriot Act Certificate. At least five (5) Business Days prior to the
Closing Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(p), for benefit
of itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow the Administrative Agent or any Lender, as applicable, to
identify the Credit Parties in accordance with the Patriot Act.

(q) Significant Agreements. The Administrative Agent shall have received true
and complete copies, certified by an officer of the Borrower as true and
complete, of all Significant Agreements, together with all exhibits and
schedules.

(r) Corporate Structure. The number of shares of each class of Capital Stock
issued and outstanding and the ownership thereof of the Credit Parties and their
Subsidiaries as of the Closing Date shall be as described in Schedule 3.12.

(s) Permitted Cash Collateral. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the fair market value of the
Permitted Cash Collateral as of the Closing Date is at least $100,000,000 as
determined in accordance with GAAP.

 

65



--------------------------------------------------------------------------------

(t) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.3.

(u) Litigation. There shall exist no pending or threatened litigation,
injunction, order or claim with respect to the Borrower or its Subsidiaries, in
each case that could reasonably be expected to have a Material Adverse Effect.

(v) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents and which are contained in
any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case with the same effect as though such
representations and warranties had been made on and as of the date of such
Extension of Credit as if made on and as of such date, except to the extent that
such representations and warranties expressly related solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on as of such earlier date);

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding LOC Obligations shall not exceed the Revolving Committed Amount
then in effect and (ii) the outstanding LOC Obligations shall not exceed the LOC
Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set forth in Section 2.2 shall have been
satisfied.

 

66



--------------------------------------------------------------------------------

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Revolving Note remains outstanding
and unpaid and the Credit Party Obligations (other than contingent indemnity
obligations) are paid in full, such Credit Party shall, and shall cause each of
their Subsidiaries, to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available and in any event no later
than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-K for each fiscal year of the
Borrower and (ii) one hundred twenty (120) days after the end of each fiscal
year of the Borrower, a copy of the Consolidated balance sheet of the Credit
Parties and their Subsidiaries as at the end of such fiscal year and the related
Consolidated statements of income and shareholders’ equity and of cash flows of
the Credit Parties and their Subsidiaries for such year, which shall be audited
by PricewaterhouseCoopers or another firm of independent certified public
accountants of nationally recognized standing, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification;

(b) Quarterly Financial Statements. As soon as available and in any event no
later than the earlier of (i) to the extent applicable, the date the Borrower is
required by the SEC to deliver its Form 10-Q for any fiscal quarter of the
Borrower and (ii) forty-five (45) days after the end of each fiscal quarter of
the Borrower, a copy of the Consolidated balance sheet of the Credit Parties and
their Subsidiaries as at the end of such period and related Consolidated
statements of income and retained earnings and of cash flows for the Credit
Parties and their Subsidiaries for such quarterly period and for the portion of
the fiscal year ending with such period, in each case setting forth in
comparative form Consolidated figures for the corresponding period or periods of
the preceding fiscal year (subject to normal recurring year-end audit
adjustments) and including a management discussion and analysis; and

 

67



--------------------------------------------------------------------------------

(c) Collateral Statements. As soon as available and in any event no later than
thirty (30) days after the end of each fiscal quarter of the Borrower, (i) an
accounts receivable aging summary report of the Credit Parties as of the last
day of the applicable fiscal quarter and (ii) account statements with respect to
the Cash Collateral Accounts issued from each financial institution at which the
Cash Collateral Accounts are maintained;

all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3.

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which either (i) such financial statements and reports are filed by the Borrower
with the SEC or (ii) the Administrative Agent receives such reports from the
Borrower through electronic mail; provided that, upon the Administrative Agent’s
request, the Borrower shall provide paper copies of any documents required
hereby to the Administrative Agent.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 5.1(a) and 5.1(b) above, a certificate of a Responsible Officer
substantially in the form of Exhibit 5.2(a) stating that (i) (A) such financial
statements present fairly the financial position of the Credit Parties and their
Subsidiaries for the periods indicated in conformity with GAAP applied on a
consistent basis, (B) each of the Credit Parties during such period observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement to be observed, performed or satisfied by
it, and (C) such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and such certificate
shall include the calculations in reasonable detail required to indicate
compliance with Section 5.9 as of the last day of such period;

(b) concurrently with or prior to the delivery of the financial statements
referred to in Sections 5.1(a) and 5.1(b) above, (i) an updated copy of Schedule
3.12 if the Credit Parties or any of their Subsidiaries has formed or acquired a
new Subsidiary since the Closing Date or since such Schedule was last updated,
as applicable, (ii) an updated copy of Schedule 3.15 if the Credit Parties or
any of their Subsidiaries has registered, applied for registration of, acquired
or otherwise obtained ownership of any

 

68



--------------------------------------------------------------------------------

new registered or issued Credit Party Intellectual Property since the Closing
Date or since Schedule 3.15 was last updated, as applicable, (iii) an updated
copy of Schedule 3.22 if any new Significant Agreement has been entered into
since the Closing Date or since Schedule 3.22 was last updated, as applicable,
together with a copy of each new Significant Agreement, (iv) an updated copy of
Schedule 3.23 if the Credit Parties or any of their Subsidiaries has materially
altered or acquired any material insurance policies since the Closing Date or
since Schedule 3.23 was last updated and (v) an updated copy of Schedule 6.14 if
any Credit Party opens, maintains or otherwise has any checking, savings or
other account (including securities accounts) other than Excluded Accounts not
set forth on Schedule 6.14;

(c) promptly upon their becoming available, (i) all material regulatory reports
and (ii) copies of all reports and all registration statements and prospectuses,
if any, which any Credit Party may file with the SEC (or any successor or
analogous Governmental Authority);

(d) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information including a calculation of the amount of all
acquisitions, all dividends paid, Asset Dispositions, Debt Issuances, and Equity
Issuances that were made during the prior fiscal year and amounts received in
connection with any Recovery Event during the prior fiscal year;

(e) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request; and

(f) promptly upon (i) acquiring any new Restricted Cash Collateral or (ii) any
material change in any of the factual information set forth on Schedule 3.30, an
updated copy of Schedule 3.30.

Section 5.3 Payment of Taxes and Other Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its Federal and other material taxes and (b) any material
additional costs that are imposed as a result of any failure to so pay,
discharge or otherwise satisfy such taxes, except when the amount or validity of
any such taxes is currently being contested in good faith by appropriate
proceedings and reserves, if applicable, in conformity with GAAP with respect
thereto have been provided on the books of the Credit Parties.

Section 5.4 Conduct of Business and Maintenance of Existence.

Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
corporate or other formative existence and good standing in its jurisdiction of
formation, except as permitted by this Agreement. Except as could not reasonably
be expected to have a Material Adverse Effect, (a) keep in full force and effect
good standing in all jurisdictions where required, other than the jurisdiction
of formation and (b) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business.

 

69



--------------------------------------------------------------------------------

Section 5.5 Maintenance of Property; Insurance.

(a) Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear and obsolescence excepted),
except as could not reasonably be expected to have a Material Adverse Effect.

(b) Maintain with financially sound and reputable insurance companies liability,
casualty, property and business interruption insurance (including, without
limitation, insurance with respect to its tangible Collateral) in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies engaged in the same or a similar business; and
furnish to the Administrative Agent, upon the request of the Administrative
Agent, full information as to the insurance carried. The Administrative Agent
shall be named (i) as Lender’s loss payee, as its interest may appear with
respect to any property insurance, and (ii) as additional insured, as its
interest may appear, with respect to any such liability insurance, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments to be furnished to the
Administrative Agent, that it will endeavor to give the Administrative Agent
thirty (30) days prior written notice before any such policy or policies shall
be altered or canceled.

Section 5.6 Inspection of Property; Books and Records; Discussions.

Keep proper books, records and accounts in conformity with GAAP and all material
Requirements of Law; and permit, during regular business hours and upon
reasonable notice by the Administrative Agent, the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired, and to discuss the business, operations, properties,
financial conditions and other conditions of the Credit Parties and their
Subsidiaries with officers and employees of the Credit Parties and their
Subsidiaries and with its independent certified public accountants, in each case
at the reasonable expense of the Borrower.

Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

(a) promptly, but in any event within two (2) Business Days after any Credit
Party knows thereof, the occurrence of any Default or Event of Default;

(b) promptly, any default or event of default under any Contractual Obligation
of any Credit Party or any of its Subsidiaries which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

 

70



--------------------------------------------------------------------------------

(c) promptly, any litigation, or any investigation or proceeding known or
threatened in writing to any Credit Party (i) affecting any Credit Party or any
of its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document or any security
interest or Lien created thereunder, (iii) involving an environmental claim or
potential liability under Environmental Laws which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iv) by
any Governmental Authority relating to the Borrower or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person;

(d) of any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party which could reasonably be
expected to have a Material Adverse Effect;

(e) of any attachment, judgment, lien, levy or order exceeding $1,000,000 that
may be assessed against or threatened in writing against any Credit Party other
than Permitted Liens;

(f) as soon as possible and in any event within thirty (30) days after any
Credit Party knows or has reason to know thereof: (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Credit Party, any Commonly Controlled Entity or any Multiemployer Plan, with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of, any Plan;

(g) promptly, any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws, that could reasonably be expected to have a Material Adverse
Effect; and

(h) promptly, any other development or event which could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Borrower shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

 

71



--------------------------------------------------------------------------------

Section 5.8 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse Effect
(i) comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and (ii) and obtain and comply in all material respects with
and maintain, and ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws; and

(b) Except as could not reasonably be expected to have a Material Adverse Effect
(i) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required to be conducted by a Credit
Party under Environmental Laws and (ii) promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings.

Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Leverage Ratio. The Leverage Ratio, measured as of the last day of each
fiscal quarter of the Borrower, shall be less than or equal to 2.0 to 1.0.

(b) Permitted Cash Collateral. If (A) (i) $60,000,000 minus (ii) the aggregate
amount of reductions of the Revolving Committed Amount pursuant to Sections
2.4(a), 2.4(c), 2.5(b) and this Section 5.9 exceeds (B) the aggregate fair
market value of the Permitted Cash Collateral, measured as of the last day of
any fiscal quarter of the Borrower, then the Revolving Committed Amount shall,
three Business Days after delivery of the financial statements referred to in
Section 5.1(c), be permanently reduced by the amount of such excess and, upon
such reduction, the Borrower shall immediately prepay the Loans and cash
collateralize the LOC Obligations to the extent required by Section 2.5(b)(i)
after giving effect to such reduction.

(c) Collateral Coverage. If, as of the last day of any fiscal quarter of the
Borrower, (i) the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding LOC Obligations as of such date exceeds (ii) the sum of
(A) 50% of the aggregate fair market value of the Permitted Cash Collateral
(other than Permitted Cash Collateral comprised of cash and Cash Equivalents) as
of such date plus (B) 100% of the aggregate fair market value of the Permitted
Cash Collateral that is comprised of cash and Cash Equivalents plus (C) 75% of
Eligible Accounts as of such date, less, in the case of this clause (C), any
reserves established by the Administrative Agent in its reasonable discretion,
the Borrower shall, within three Business Days after delivery of the financial
statements referred to in Section 5.1(c), prepay the Revolving Loans and/or cash
collateralize the LOC Obligations in an aggregate amount equal to such excess.

 

72



--------------------------------------------------------------------------------

For purposes of Section 5.9(b) and Section 5.9(c), the fair market value of the
Permitted Cash Collateral shall be determined in accordance with GAAP and
reflected in the financial statements delivered to the Administrative Agent
pursuant to Section 5.1 for such fiscal quarter.

Section 5.10 Additional Guarantors.

The Credit Parties will cause each of their Material Domestic Subsidiaries,
whether newly formed, after acquired or otherwise existing to promptly (and in
any event within thirty (30) days after such Material Domestic Subsidiary is
formed or acquired (or such longer period of time as agreed to by the
Administrative Agent in its reasonable discretion)) become a Guarantor hereunder
by way of execution of a Joinder Agreement. In addition, if the Domestic
Subsidiaries of the Borrower that are not Guarantors (the “Non-Guarantor
Domestic Subsidiaries”) shall, as of the last day of any fiscal quarter of the
Borrower, collectively (a) generate more than 10% of Consolidated EBITDA for the
four (4) fiscal quarter period ending as of such date or (b) own more than 10%
of the Consolidated Assets as of such date (clause (a) and (b), the “Additional
Guarantor Criteria”), then the Borrower shall cause one or more of such
Non-Guarantor Domestic Subsidiaries to promptly (and in any event within thirty
(30) days after the end of the applicable fiscal quarter of the Borrower) become
Guarantors hereunder by way of execution of Joinder Agreements so that, after
such Non-Guarantor Domestic Subsidiaries become Guarantors, neither of the
Additional Guarantor Criteria will be met. In connection with the foregoing, the
Credit Parties shall give notice to the Administrative Agent not less than
ten (10) days after creating a Domestic Subsidiary (or such larger period of
time as agreed to by the Administrative Agent in its reasonable discretion), or
acquiring a majority of the Capital Stock of any other Person.

The Credit Party Obligations shall be secured by, among other things, a first
priority perfected security interest in the Collateral of such new Guarantor and
a pledge of 100% of the Capital Stock of such new Guarantor and its Domestic
Subsidiaries and 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of its first-tier Foreign Subsidiaries to the extent set forth in,
and as provided in, the Security Documents. In connection with the foregoing,
the Credit Parties shall, except to the extent, if any, waived by the
Administrative Agent, deliver to the Administrative Agent, with respect to each
new Guarantor to the extent applicable, substantially the same documentation
required pursuant to Sections 4.1(b) – (f) and 5.12 and such other documents or
agreements as the Administrative Agent may reasonably request.

Section 5.11 Compliance with Law.

(a) Comply with all Requirements of Law and orders (including Environmental
Laws), and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral if noncompliance with any such Requirements
of Law, order or restriction could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

(b) Comply with all Contractual Obligations, except to the extent that failure
to comply could not reasonably be expected to have a Material Adverse Effect.

Section 5.12 Pledged Assets.

(a) Each Credit Party will cause 100% of the Capital Stock in each of its direct
or indirect Domestic Subsidiaries (unless such Domestic Subsidiary is owned by a
Foreign Subsidiary) and 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of its first-tier Foreign Subsidiaries, in each case to
the extent owned by such Credit Party, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Security Documents or such other security documents
as the Administrative Agent shall reasonably request.

(b) Each Credit Party will cause all tangible and intangible personal property
(other than vehicles and other personal property for which the cost to perfect
is reasonably determined by the Administrative Agent to be excessive in
comparison to the value obtained), other than Excluded Assets and any other
property excluded by the terms of the Security Documents from the collateral set
forth therein, now owned or hereafter acquired to be subject at all times to a
first priority, perfected Lien (subject in each case to Permitted Liens) in
favor of the Administrative Agent, in each case pursuant to the terms and
conditions of the Security Documents.

Section 5.13 Covenants Regarding Patents, Trademarks and Copyrights.

(a) Notify the Administrative Agent promptly if it knows that any material
application, letters patent or registration relating to any material Patent,
material Patent License, material Trademark or material Trademark License of the
Credit Parties or any of their Subsidiaries may become abandoned, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding any Credit
Party’s or any of its Subsidiary’s ownership of any material Patent or material
Trademark, its right to patent or register the same, or to enforce, keep and
maintain the same, or its rights under any material Patent License or material
Trademark License.

(b) Notify the Administrative Agent promptly after it knows of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in any court)
regarding any material Copyright or material Copyright License of the Credit
Parties or any of their Subsidiaries, whether (i) such Copyright or Copyright
License may become invalid or unenforceable prior to its expiration or
termination, or (ii) any Credit Party’s or any of its Subsidiary’s ownership of
such Copyright, its right to register the same or to enforce, keep and maintain
the same, or its rights under such Copyright License, may become affected.

 

74



--------------------------------------------------------------------------------

(c) (i) Promptly notify the Administrative Agent of any filing by any Credit
Party or any of its Subsidiaries, either itself or through any agent, employee,
licensee or designee (but in no event later than the fifteenth day following
such filing), of any application for registration by any Credit Party of any
material Intellectual Property with the United States Copyright Office or United
States Patent and Trademark Office or any similar office or agency in any other
country or any political subdivision thereof.

(ii) In accordance with Section 5.2, provide the Administrative Agent and its
counsel a complete and correct list of all material Intellectual Property owned
by the Credit Parties or any of their Subsidiaries that have not been set forth
as annexes of such documents and instruments showing all filings and recordings
for the protection of the security interest of the Administrative Agent therein
pursuant to the agreements of the United States Patent and Trademark Office or
the United States Copyright Office.

(iii) Upon request of the Administrative Agent, execute and deliver any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest in
the Intellectual Property and the general intangibles referred to in clauses
(i) and (ii), including, without limitation, the goodwill of the Credit Parties
and their Subsidiaries relating thereto or represented thereby (or such other
Intellectual Property or the general intangibles relating thereto or represented
thereby as the Administrative Agent may reasonably request).

(d) To the extent consistent with Borrower’s reasonable business judgment, take
all necessary actions, including, without limitation, in any proceeding before
the United States Patent and Trademark Office or the United States Copyright
Office, to maintain each item of material Intellectual Property of the Credit
Parties and their Subsidiaries, including, without limitation, payment of
maintenance fees, filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings.

(e) In the event that any Credit Party becomes aware that any material
Intellectual Property owned by any Credit Party is infringed, misappropriated or
diluted by a third party in any material respect, notify the Administrative
Agent promptly after it learns thereof and, to the extent consistent with
Borrower’s reasonable business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as the
Credit Parties shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property.

(f) After the Closing Date, the Credit Parties shall use their reasonable
efforts to record all necessary documentation with the Assignment Branch of the
United States Patent and Trademark Office, in form and substance reasonably
satisfactory to the Administrative Agent, to reflect a clear, current and
complete chain of title to the Intellectual Property of the Credit Parties.

 

75



--------------------------------------------------------------------------------

Section 5.14 Further Assurances.

(a) Public/Private Designation. Borrower will cooperate with the Administrative
Agent in connection with the publication of certain written materials and/or
written information provided by or on behalf of the Borrower to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V and will designate Information Materials (i) that are
either available to the public or not material with respect to the Credit
Parties and their Subsidiaries or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information”. Any Information Materials that are not Public Information so
marked shall be deemed to be “Private Information”.

(b) Further Assurances. Upon the reasonable request of the Administrative Agent,
promptly perform or cause to be performed any and all acts and execute or cause
to be executed any and all documents for filing under the provisions of the
Uniform Commercial Code or any other Requirement of Law which are necessary or
advisable to maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties, Liens on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Credit Parties
under, the Credit Documents and all applicable Requirements of Law.

(c) Permitted Cash Collateral.

(i) Upon the occurrence and during the continuance of an Event of Default, for
so long as any volume limitations on the amount of securities sold are
applicable to the Credit Parties under Rule 144 or Rule 145 with respect to the
Restricted Cash Collateral, the Credit Parties will not sell any securities of
the same class or convertible into the same class of securities as the
Restricted Cash Collateral, whether or not such securities are pledged
hereunder, from the date of such Event of Default until such Event of Default is
no longer continuing or the Credit Party Obligations (other than contingent
indemnity obligations) have been paid in full and the Commitments hereunder have
terminated, and in the event of any such sale consented to by the Administrative
Agent, the Credit Parties will furnish the Administrative Agent with a copy of
any Form 144 filed in respect of such sale. Upon the occurrence and during the
continuance of an Event of Default, for so long as any volume limitations on the
amount of securities sold are applicable to the Credit Parties under Rule 144 or
Rule 145 with respect to the Restricted Cash Collateral, the Credit Parties will
use their reasonable efforts to cause any person, party or entity with whom it
shall be deemed one “person” for purposes of clause (a)(2) of Rule 144 to
refrain from selling any securities of the same class or convertible into the
same class of securities as the Restricted Cash Collateral, whether or not such
securities are pledged hereunder, from the date of such Event of Default until
such Event of Default is no longer continuing or the Credit Party Obligations
(other than contingent indemnity obligations) have been paid in full and the
Commitments hereunder have terminated, and in the event of

 

76



--------------------------------------------------------------------------------

any such sale consented to by the Administrative Agent, the Credit Parties will
use their reasonable efforts to furnish the Administrative Agent with a copy of
any Form 144 filed in respect of such sale.

(ii) Upon the occurrence and during the continuance of an Event of Default, the
Credit Parties will cooperate fully with the Administrative Agent and the
Lenders with respect to any sale by the Administrative Agent or the Lenders of
any of the Restricted Cash Collateral, including full and complete compliance
with all requirements of Rule 144 applicable to a seller of such securities
and/or Rule 145 applicable to a seller of such securities, and will give to the
Administrative Agent all information and will do all things necessary, including
the execution of all documents, forms, instruments and other items applicable to
a seller of such securities, to comply with Rule 144, Rule 145 or other
applicable exemption for the complete and unrestricted sale and/or transfer of
the Restricted Cash Collateral and will exercise its reasonable efforts to have
the issuer of any Restricted Cash Collateral, upon the request of the
Administrative Agent, take all such action as may be required to satisfy (i) the
public information requirements of clause (c) of Rule 144 and (ii) any other
applicable statutory, regulatory or contractual restriction on the sale or
transfer of the Restricted Cash Collateral.

(iii) The Credit Parties will not vote in favor of (A) any amendment to the
indenture or other instrument or document governing the terms of the Restricted
Cash Collateral that could reasonably be expected to materially impair the value
of the Restricted Cash Collateral or (B) any corporate merger, consolidation or
similar event with respect to any issuer of Restricted Cash Collateral that
could reasonably be expected to materially impair the value of the Restricted
Cash Collateral, in each case without the prior written consent of Bank.

(iv) The Credit Parties will not disclose to the Administrative Agent, the
Lenders or any of their respective representatives, any material, non-public
information concerning the issuer of the Restricted Cash Collateral other than
(A) as required by GAAP to be disclosed in any financial statements delivered to
the Administrative Agent or the Lenders or (B) as required by applicable law.
Notwithstanding any other provision of this Agreement, compliance by the Credit
Parties with this clause (iv) shall not be a breach of this Agreement.

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) until no Revolving Note remains outstanding
and unpaid and the Credit Party Obligations (other than contingent indemnity
obligations) are paid in full that:

 

77



--------------------------------------------------------------------------------

Section 6.1 Indebtedness.

No Credit Party will, nor will it permit any Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

(b) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension;

(c) Indebtedness of the Credit Parties and their Subsidiaries incurred after the
Closing Date consisting of Capital Leases or Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction or improvement of
an asset and any renewals, refinancings or extensions thereof; provided that
(i) such Indebtedness when incurred shall not exceed the purchase price or cost
of construction or improvement of such asset plus applicable transaction costs;
(ii) no such Indebtedness shall be renewed, refinanced or extended for a
principal amount in excess of the principal balance outstanding thereon at the
time of such renewal, refinancing or extension plus applicable transaction
costs; and (iii) the total amount of all such Indebtedness shall not exceed
$5,000,000 at any time outstanding;

(d) Intercompany Indebtedness among the Credit Parties;

(e) Indebtedness and obligations owing under Secured Hedging Agreements and
other Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(f) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section;

(g) to the extent constituting Indebtedness, surety bonds and appeal bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in a Default or Event of
Default; and

(h) other Indebtedness of Credit Parties and their Subsidiaries which does not
exceed $20,000,000 in the aggregate at any time outstanding (of which up to
$2,000,000 in the aggregate at any time outstanding may be secured
Indebtedness).

Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, create,
incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for Permitted
Liens.

 

78



--------------------------------------------------------------------------------

Section 6.3 Nature of Business.

The Borrower and its Subsidiaries, taken as a whole, will not substantively
alter in any material respect the character of their business from that
conducted as of the Closing Date (and others reasonably related, supplemental,
ancillary and/or incidental thereto).

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a) dissolve or liquidate or sell, transfer, lease or otherwise dispose of its
property or assets or agree to do so at a future time (other than agreements to
dispose of property or assets with a fair market value less than $1,000,000
individually or $5,000,000 in the aggregate during the term of this Agreement),
except the following, without duplication, shall be expressly permitted:

(i) (A) the sale, transfer, lease, sublease or other disposition of property in
the ordinary course of business; (B) the conversion of cash into Cash
Equivalents and Permitted Cash Collateral and the conversions from one type of
Permitted Cash Collateral into another type of Permitted Cash Collateral in
compliance with the provisions hereof and (C) the licensing out of intellectual
property and other rights;

(ii) Recovery Events for which such Credit Party or such Subsidiary has received
any cash insurance proceeds or condemnation or expropriation award with respect
to such property or assets to the extent Net Cash Proceeds from such Recovery
Event are used to make mandatory prepayments or reinvested pursuant to
Section 2.5(b)(vi);

(iii) the sale, lease, sublease, transfer or other disposition of property,
machinery, parts and equipment and other goods no longer used or useful in, or
consistent with the Borrower’s plans for, the conduct of the business of the
Credit Parties or any of their Subsidiaries;

(iv) the sale, lease or transfer of property or assets from the Borrower or any
Subsidiary to a Credit Party or from one Credit Party to another Credit Party or
from any Subsidiary that is not a Credit Party to any other Subsidiary that is
not a Credit Party;

(v) the termination of any Hedging Agreement;

 

79



--------------------------------------------------------------------------------

(vi) the sale of Permitted Cash Collateral; provided, that the Borrower shall
comply with the provisions of Section 2.5(b)(v) with respect to the proceeds of
such sale to the extent applicable;

(vii) the liquidation or dissolution of any Subsidiary that is not a Credit
Party if the assets of such Subsidiary are transferred to a Credit Party after
the repayment of all Indebtedness and other obligations of such Subsidiary upon
liquidation or dissolution;

(viii) the disposition of any property or assets for purposes of making a
Permitted Investment; and

(ix) the sale, lease or transfer of property or assets not to exceed $10,000,000
in net cash proceeds in the aggregate during the term of the Agreement;

provided that (A) with respect to clauses (i)(A), (ii), (iii) and (ix) above,
except for transactions involving assets with a fair market value (as determined
by a Responsible Officer) not exceeding $2,000,000 in any fiscal year, at least
75% of the consideration received therefor by the Credit Parties or any such
Subsidiary shall be in the form of cash or Cash Equivalents, (B) with respect to
clause (vi) above, 100% of the consideration received therefor by the Credit
Parties shall be Permitted Cash Collateral, (C) after giving effect to any Asset
Disposition pursuant to clause (ix) above, the Credit Parties shall be in
compliance on a Pro Forma Basis with the financial covenants set forth in
Section 5.9 hereof, recalculated for the most recently ended quarter for which
information is available, and (D) no Default or Event of Default shall exist or
shall result therefrom; provided, further, that with respect to dispositions of
assets permitted hereunder only, the Administrative Agent shall be entitled,
without the consent of any Lender, to release its Liens relating to the
particular assets sold; or

(b) (i) purchase, lease or otherwise acquire (in a single transaction or a
series of related transactions) all or substantially all of the property or
assets of any Person, other than (A) Permitted Acquisitions and (B) except as
otherwise limited or prohibited herein, purchases or other acquisitions of
inventory, materials, property and equipment in the ordinary course of business,
or (ii) enter into any transaction of merger or consolidation, except for (A) in
connection with Investments or acquisitions permitted pursuant to Section 6.5 so
long as the Credit Party subject to such merger or consolidation is the
surviving entity or the surviving entity will become a Credit Party concurrently
with effectiveness of the merger or consolidation, (B) (y) the merger or
consolidation of a Subsidiary that is not a Credit Party with and into a Credit
Party; provided that such Credit Party will be the surviving entity and (z) the
merger or consolidation of a Credit Party with and into another Credit Party;
provided that if the Borrower is a party thereto, the Borrower will be the
surviving corporation, (C) the merger or consolidation of a Subsidiary that is
not a Credit Party with and into another Subsidiary that is not a Credit Party
and (D) any merger or consolidation, the purpose or effect of which is to
effect, all or in part, a disposition permitted pursuant to Section 6.4(a) or an
Investment permitted pursuant to Section 6.5.

 

80



--------------------------------------------------------------------------------

Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.

Section 6.6 Transactions with Affiliates.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
any transaction or series of transactions, whether or not in the ordinary course
of business, with any officer, director, shareholder or Affiliate other than on
terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer,
director, shareholder or Affiliate; provided, that the foregoing shall not
prohibit (a) transactions among the Credit Parties, (b) Investments in Foreign
Subsidiaries to the extent permitted pursuant to Section 6.5 or (c) Restricted
Payments to the extent permitted pursuant to Section 6.10.

Section 6.7 Ownership of Subsidiaries; Restrictions.

The Credit Parties will not sell, transfer, pledge or otherwise dispose of any
Capital Stock or other equity interests in any of their Subsidiaries, nor will
they permit any of their Subsidiaries to issue, sell, transfer, pledge or
otherwise dispose of any of their Capital Stock or other equity interests,
except for any Excluded Equity Issuance or in a transaction permitted by
Section 6.4.

Section 6.8 Corporate Changes; Significant Agreements.

The Borrower will not change its fiscal year. No Credit Party will, nor will it
permit any of its Subsidiaries to, (a) change its fiscal year (other than to
conform its fiscal year to the Borrower’s), (b) amend, modify or change its
articles of incorporation, certificate of designation (or corporate charter or
other similar organizational document) operating agreement or bylaws (or other
similar document) in any material respect adverse to the interests of the
Lenders without the prior written consent of the Administrative Agent; provided
that no Credit Party shall (i) alter its legal existence in any way materially
adverse to the Lenders, or, in one transaction or a series of transactions,
merge into or consolidate with any other entity (other than as permitted by
Section 6.4), or sell all or substantially all of its assets (other than as
permitted by Section 6.4), (ii) change its state of incorporation or
organization, or (iii) change its registered legal name, without providing
thirty (30) days prior written notice to the Administrative Agent and without
filing (or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, (c) amend, modify, cancel or terminate or fail
to renew or extend or permit the amendment, modification, cancellation or
termination of any of its Significant Agreements in any respect adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders, (d) change its state of incorporation, organization or formation
without the consent of the Administrative Agent or have more than one state of
incorporation, organization or formation or (e) change its accounting method
(except in accordance with GAAP) in any manner materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders.

 

81



--------------------------------------------------------------------------------

Section 6.9 Limitation on Restricted Actions.

The Credit Parties will not, nor will they permit any Domestic Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any contractual encumbrance or restriction on the ability of any such
Person to act as a Guarantor and pledge its assets pursuant to the Credit
Documents.

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) dividends payable solely in the same class of Capital Stock
of such Person, (b) dividends or other distributions payable to the Credit
Parties (directly or indirectly through their Subsidiaries), (c) dividends or
other distributions by a Subsidiary that is not a Credit Party to another
Subsidiary that is not a Credit Party, (d) earnout payments not to exceed
$5,000,000 during the term of this Agreement and (e) other Restricted Payments
in an aggregate amount not to exceed $1,000,000 during the term of this
Agreement, so long as after giving effect to each such payment made pursuant to
this clause (e) on a Pro Forma basis (i) no Default or Event of Default shall
then exist or would result therefrom and (ii) the Credit Parties shall be in
compliance with each of the financial covenants set forth in Section 5.9 hereof.

Section 6.11 Amendment of Subordinated Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, amend, modify, waive or extend or
permit the amendment, modification, waiver or extension of any term of any
document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.

Section 6.12 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary has sold or transferred
or is to sell or transfer to a Person which is not a Credit Party or a
Subsidiary or (b) which any Credit Party or any Subsidiary intends to use for
substantially the same purpose as any other property which has been sold or is
to be sold or transferred by a Credit Party or a Subsidiary to another Person
which is not a Credit Party or a Subsidiary in connection with such lease.

 

82



--------------------------------------------------------------------------------

Section 6.13 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into,
assume or become subject to any agreement prohibiting or otherwise restricting
the creation or assumption of any Lien upon any of their properties or assets to
secure the Credit Party Obligations.

Section 6.14 Account Control Agreements; Additional Bank Accounts.

(a) Set forth on Schedule 6.14 is a complete and accurate list of all checking,
savings or other accounts (including securities accounts) other than Excluded
Assets of the Credit Parties at any bank or other financial institution, or any
other account where money is or may be deposited or maintained with any Person
as of the Closing Date or as of the date such Schedule was last updated in
accordance with the terms of Section 5.2.

(b) Each of the Credit Parties will not open, maintain or otherwise have any
checking, savings or other accounts (including securities accounts) at any bank
or other financial institution, or any other account where money is or may be
deposited or maintained with any Person, other than (i) deposit accounts that
are subject to a Deposit Account Control Agreement, (ii) securities accounts
that are subject to a Securities Account Control Agreement and other securities
accounts so long as the aggregate balance in all such other securities accounts
does not exceed $250,000, (iii) the EPSI Account, the Outside LC Account,
deposit accounts established solely as payroll and other zero balance accounts
and other deposit accounts so long as at any time the balance in any such other
deposit account (other than the EPSI Account and the Outside LC Account) does
not exceed $250,000 and the aggregate balance in all such other deposit accounts
(excluding the EPSI Account and the Outside LC Account) does not exceed
$1,000,000 (such payroll, zero balance, EPSI Account, Outside LC Account and
other deposit accounts are referred to herein as “Excluded Accounts”). The EPSI
Account shall be transferred to Wachovia no later than December 31, 2008.

Section 6.15 Compliance With Significant Agreements.

The Credit Parties shall not, nor will they permit any Subsidiary to, default in
(a) the payment when due under any Significant Agreement or (b) the performance
or observance (subject to applicable grace periods), of any obligation or
condition of any Significant Agreement and permit such failure to perform or
observe such other obligation or condition to continue unremedied for a period
of thirty (30) days after notice of the occurrence of such default unless, but
only as long as, the existence of any such default is being contested by the
Credit Parties in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Credit Parties to the
extent required by GAAP.

Section 6.16 Maximum Consolidated Capital Expenditures.

Consolidated Capital Expenditures made during the term of this Agreement shall
be less than or equal to $45,000,000.

 

83



--------------------------------------------------------------------------------

Section 6.17 Permitted Cash Collateral.

(a) The Credit Parties may not remove Permitted Cash Collateral from the Cash
Collateral Accounts; provided, that the Borrower shall be permitted to remove
Permitted Cash Collateral from the Cash Collateral Accounts in minimum amounts
of $5,000,000 to the extent the Borrower complies with the requirements of
Section 2.5(b)(v) with respect to such Permitted Cash Collateral.

(b) The Credit Parties shall not maintain any securities or other items in the
Cash Collateral Accounts, other than Permitted Cash Collateral.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) The Borrower shall fail to pay any principal on any Loan or
Revolving Note when due (whether at maturity, by reason of acceleration or
otherwise) in accordance with the terms hereof or thereof; or (ii) the Borrower
shall fail to reimburse the Issuing Lender for any LOC Obligations when due
(whether at maturity, by reason of acceleration or otherwise) in accordance with
the terms hereof; or (iii) the Borrower shall fail to pay any interest on any
Loan or any fee or other amount payable hereunder when due (whether at maturity,
by reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for three (3) Business Days; or (iv) or
any Guarantor shall fail to pay after written demand therefor on the Guaranty in
respect of any of the foregoing or in respect of any other Guaranty Obligations
hereunder (after giving effect to the grace period in clause (iii)); or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall (i) with
respect to representations and warranties that contain a materiality
qualification, prove to have been incorrect, false or misleading on or as of the
date made or deemed made and (ii) with respect to representations and warranties
that do not contain a materiality qualification, prove to have been incorrect,
false or misleading in any material respect on or as of the date made or deemed
made; or

(c) Covenant Default. (i) Any Credit Party shall fail to perform, comply with or
observe any term, covenant or agreement applicable to it contained in Sections
5.1, 5.2, 5.4 (as to maintenance of the Borrower’s existence), 5.7, 5.9, 5.11,
5.14(c) or

 

84



--------------------------------------------------------------------------------

Article VI hereof; or (ii) any Credit Party shall fail to comply with any other
covenant contained in this Agreement or the other Credit Documents or any other
agreement, document or instrument among any Credit Party, the Administrative
Agent and the Lenders or executed by any Credit Party in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above), and such breach or failure to comply is not cured within
thirty (30) days of its occurrence; or

(d) Indebtedness Cross-Default. (i) Any Credit Party shall default in any
payment of principal of or interest on any Indebtedness (other than the Loans,
Reimbursement Obligations and the Guaranty) in a principal amount outstanding of
at least $5,000,000 for the Credit Parties and any of their Subsidiaries in the
aggregate beyond any applicable grace period (not to exceed sixty (60) days), if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) any Credit Party shall default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans, Reimbursement Obligations and the Guaranty) in a principal amount
outstanding of at least $5,000,000 in the aggregate for the Credit Parties and
their Subsidiaries or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to be repurchased, prepaid, deferred or redeemed (automatically or
otherwise); or (iii) any Credit Party shall have liability greater than
$5,000,000 resulting from a termination event under any Secured Hedging
Agreement; or

(e) Bankruptcy Default. (i) A Credit Party or any of its material Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or a Credit Party or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Credit Party or any of its material Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against a Credit Party or any of
its material Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of their assets which results in the entry of an order
for any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or (iv) a
Credit Party or any of its material Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any

 

85



--------------------------------------------------------------------------------

of the acts set forth in clause (i), (ii), or (iii) above; or (v) a Credit Party
or any of its material Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing their inability to, pay its debts as they become due;
or

(f) Judgment Default. (i) One or more judgments or decrees shall be entered
against a Credit Party or any of its material Subsidiaries involving in the
aggregate a liability (to the extent not covered by insurance) of $5,000,000 or
more or (ii) any injunction, temporary restraining order or similar decree shall
be issued against a Credit Party or any of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, and, in the case of either (i) or (ii), such judgment,
injunction, temporary restraining order or decree shall not have been paid or
satisfied, vacated, discharged, stayed or bonded pending appeal within twenty
(20) Business Days from the entry thereof; or

(g) ERISA Default. Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) any Person shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) a
Credit Party or any Commonly Controlled Entity shall incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan;

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or

(j) Invalidity of Credit Documents. Any other Credit Document shall fail to be
in full force and effect or to give the Administrative Agent and/or the Lenders
the security interests, liens, material rights, material powers, priority and
material privileges purported to be created thereby (except as such documents
may be terminated or no longer in force and effect in accordance with the terms
thereof, other than those

 

86



--------------------------------------------------------------------------------

indemnities and provisions which by their terms shall survive) or any Lien
shall, subject to Permitted Liens, fail to be a first priority, perfected Lien
on a material portion of the Collateral; or

(k) Subordinated Debt. Any default (which is not waived or cured within the
applicable period of grace) or event of default shall occur under any
Subordinated Debt or the subordination provisions contained therein shall cease
to be in full force and effect or shall cease to give the Lenders the material
rights, material powers and material privileges purported to be created thereby;
or

(l) Classification as Senior Debt. The Credit Party Obligations shall cease to
be classified as “Senior Indebtedness,” “Designated Senior Indebtedness” or any
similar designation under any Subordinated Debt instrument; or

(m) Permitted Cash Collateral. The fair market value of the Permitted Cash
Collateral (as determined in accordance with GAAP) held in Cash Collateral
Accounts shall be less than $100,000,000 at the close of business on the second
Business Day after the Closing Date.

Once a Default occurs under the Credit Documents, then such Default will
continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Credit Documents or is otherwise expressly
waived by Administrative Agent (with the approval of requisite Lenders (in their
sole and absolute discretion) as determined in accordance with Section 9.1); and
once an Event of Default occurs under the Credit Documents, then such Event of
Default will continue to exist until it is expressly waived by Administrative
Agent with the approval of the requisite Lenders, as required hereunder (in
their sole and absolute discretion) in Section 9.1.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit, which shall be cash collateralized) shall immediately
become due and payable, and (b) if such event is any other Event of Default, any
or all of the following actions may be taken: (i) with the written consent of
the Required Lenders, the Administrative Agent may, or upon the written request
of the Required Lenders, the Administrative Agent shall, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Revolving Notes to be due and payable forthwith and direct the Borrower to
pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit an
amount equal to the maximum amount of which may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable;
and/or (iii)

 

87



--------------------------------------------------------------------------------

with the written consent of the Required Lenders, the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, exercise such other rights and remedies as provided under the Credit
Documents and under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wachovia
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article (other than
those provisions in Sections 8.9 and 8.11) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions.

Section 8.2 Nature of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

88



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
the Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

89



--------------------------------------------------------------------------------

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent and the Issuing Lender
in its capacity hereunder and their Affiliates and their respective officers,
directors, agents and employees (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to their respective Revolving Commitment Percentages in effect on the date on
which indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Credit
Party Obligations) be imposed on, incurred by or asserted against any such
indemnitee in any way relating to or arising out of any Credit Document or any
documents contemplated by or referred to herein or therein or the

 

90



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby or any action taken or omitted by
any such indemnitee under or in connection with any of the foregoing; provided,
however, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from such indemnitee’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction. The agreements in this Section shall survive the termination of
this Agreement and payment of the Revolving Notes, any Reimbursement Obligation
and all other amounts payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 8.9 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, or an Affiliate of any such bank. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents solely in its
capacity as Administrative Agent and not as Lender (except that in the case of
any Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents solely in its capacity as

 

91



--------------------------------------------------------------------------------

Administrative Agent and not as Lender (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 9.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 8.10 Other Agents.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co–agent,” “joint book runner” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 8.11 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize and direct the Administrative Agent to,
and the Administrative Agent shall:

(i) release any Lien on any Collateral granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Revolving
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any sale or other disposition not prohibited under
Section 6.4, (iii) consisting of property owned by any Subsidiary of the
Borrower that ceases to be a Guarantor pursuant to a transaction permitted
hereunder or (iv) subject to Section 9.1, if approved, authorized or ratified in
writing by the Required Lenders;

(ii) subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Property that is permitted described under clause (c) of the definition of
Permitted Lien and permitted by Section 6.2; and

(iii) release any Guarantor from its obligations under the applicable Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

92



--------------------------------------------------------------------------------

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or, with the written
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Borrower hereunder or thereunder
or (b) waive or consent to the departure from, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Agreement or the other Credit Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Revolving Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate set forth in Section 2.6 which shall
be determined by a vote of the Required Lenders) or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that, it is understood and agreed that no
waiver, reduction or deferral of a mandatory prepayment required pursuant to
Section 2.5(b), nor any amendment of Section 2.5(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance, Recovery Event or Permitted Cash
Collateral, shall constitute a reduction of the amount of, or an extension of
the scheduled date of, the scheduled date of maturity of, or any installment of,
any Loan or Revolving Note; or

 

93



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release the Borrower or all or substantially all of the Guarantors from
obligations under the Guaranty, without the written consent of all of the
Lenders and Hedging Agreement Providers; or

(iv) release all or substantially all of the Collateral without the written
consent of all of the Lenders and Hedging Agreement Providers; or

(v) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(vi) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.2(a); or

(vii) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

(viii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

(ix) amend, modify or waive the order in which Credit Party Obligations are paid
or in a manner that would alter the pro rata sharing of payments by and among
the Lenders in Section 2.8(b) without the written consent of each Lender and
each Hedging Agreement Provider directly affected thereby; or

(x) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(xi) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or

(xii) amend the definitions of “Hedging Agreement,” “Secured Hedging Agreement,”
or “Hedging Agreement Provider” without the consent of any Hedging Agreement
Provider that would be adversely affected thereby;

 

94



--------------------------------------------------------------------------------

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent or the Issuing Lender under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and/or the Issuing Lender, as applicable, in addition to
the Lenders required hereinabove to take such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Revolving Notes. In the case of any waiver, the
Borrower, the other Credit Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Loans and Revolving Notes and other Credit Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII that is in no way
adverse to the Borrower or any other Credit Party (other than the provisions of
Sections 8.9 and 8.11, as to which any amendment, modification or waiver will
require the consent of the Borrower and the other Credit Parties).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i)     If to the Borrower or any other Credit Party:

Eclipsys Corporation

Three Ravinia Drive

Atlanta, Georgia 30346

Attention: Mr. Brian Copple, General Counsel

Telephone: (949) 885 1022

Fax: (949) 258 5370

 

95



--------------------------------------------------------------------------------

(ii)     If to the Administrative Agent:

Wachovia Bank, National Association, as Administrative Agent

450 S Australian Ave

West Palm Beach, Florida 33401

Attention: Laura Forbes

Telephone: (561) 802 4584

Fax: (561) 802 4585

With a copy to:

Wachovia Bank, National Association, as Administrative Agent

8740 Research Drive

NC 0372

Charlotte, North Carolina 28262

Attention: Cornelia Rudisill

Telephone: (704) 593 3051

Fax: (704) 593 3250

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal

 

96



--------------------------------------------------------------------------------

business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Revolving
Notes and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all amounts owing hereunder (other than contingent indemnity
obligations) and under any Revolving Notes have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, limited to one counsel), and shall pay all reasonable fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), and shall pay all
reasonable

 

97



--------------------------------------------------------------------------------

fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the Issuing Lender, in connection with the enforcement of
its rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
liability under Environmental Law related in any way to the Borrower or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnitee or (B) are determined by a court of competent jurisdiction to have
resulted from a material breach of the obligations of such Indemnitee hereunder
or (C) arise out of, or in connection with, any proceeding that does not involve
an act or omission by the Credit Parties or any of their Subsidiaries or
Affiliates and that is brought by an Indemnitee against any other Indemnitee,
other than claims against any Indemnitee in its capacity or in fulfilling its
role as Administrative Agent, Issuing Lender or any other similar role
hereunder. To the extent that any prepayment made by the Borrower to or for an
Indemnitee is determined by a court of competent jurisdiction to have been
improper or not required by reason of the foregoing exceptions to the Borrower’s
indemnity obligations, such Indemnitee shall promptly refund such payment to the
Borrower. In matters that involve claims against the Borrower that also name an
Indemnitee, such Indemnitee will instruct its counsel, if any, to cooperate with
the Borrower and its counsel in an effort to work efficiently and minimize
overall legal expense, to the extent possible without compromising any legal
position either party may have.

 

98



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s
Revolving Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or the Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this paragraph (c) are subject to the provisions of Section 2.9.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall (in the absence of gross negligence or willful misconduct by such
Indemnitee) be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than five (5) days after written demand therefor.

Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party

 

99



--------------------------------------------------------------------------------

hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility (provided, however, that simultaneous assignments
shall be aggregated in respect of a Lender and its Approved Funds), unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (provided that only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent and the Borrower an Administrative Questionnaire.

 

100



--------------------------------------------------------------------------------

(iv) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders and Issuing Lender shall continue to deal solely

 

101



--------------------------------------------------------------------------------

and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells such a participation
shall maintain a register on which it enters the name and address of each of its
Participants and the principal amount of each such Participant’s participation
interest in the Loans (or other rights or obligations) held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in its Participant Register as the owner of such participation
interest as the owner thereof for all purposes notwithstanding any notice to the
contrary. In maintaining a Participant Register, a Lender shall be acting as the
agent of the Borrower solely for purposes of applicable United States federal
income tax law and Treasury regulations promulgated thereunder; provided,
however, that such Lender thereby undertakes no duty, responsibility or
obligation to the Borrower (without limitation, in no event shall such Lender be
a fiduciary of the Borrower for any purpose, except that such Lender shall
maintain the Participant Register and, upon request by the Borrower, such Lender
shall show the Participant Register to the Borrower).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant except to
the extent that such amendment, modification or waiver would (i) extend the
scheduled maturity of any Loan or Note or any installment thereon in which such
Participant is participating (it is understood and agreed that no waiver,
reduction or deferral of a mandatory prepayment required pursuant to
Section 2.5(b), nor any amendment of Section 2.5(b) or the definitions of Asset
Disposition, Debt Issuance, Equity Issuance, Permitted Cash Collateral or
Recovery Event shall constitute a reduction of the amount of, or an extension of
the scheduled date of, any principal installment of any Loan or Note), or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation of the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of a Participant if such
Participant’s participation is not increased as a result thereof), (ii) release
the Borrower or all or substantially all of the Guarantors from its or their
obligations under the Guaranty, (iii) release all or substantially all of the
Collateral, or (iv) consent to the assignment or transfer by a Borrower of any
of its rights and obligations under this Credit Agreement. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.10 and 2.11 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.8 as though it were a Lender.

 

102



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.10 and 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Credit Document to such Lender or the Issuing Lender, irrespective of whether or
not such Lender or the Issuing Lender shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be unmatured or are owed to a branch or office
of such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Issuing Lender or their respective Affiliates may have. Each
Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other

 

103



--------------------------------------------------------------------------------

obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Letters of Credit to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

104



--------------------------------------------------------------------------------

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11 Integration.

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

Section 9.12 Governing Law.

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Document shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of laws principles thereof (other than Sections 5-1401 and 5-1402 of
The New York General Obligations Law).

Section 9.13 Consent to Jurisdiction; Service of Process and Venue.

(a) Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York sitting State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action

 

105



--------------------------------------------------------------------------------

or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.14 Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Secured Hedging Agreement
or any action or proceeding relating to this Agreement, any other Credit
Document or Secured Hedging Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) (i) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (ii) an investor or prospective investor in securities issued by an
Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (iii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in connection with the administration, servicing and reporting
on the assets serving as collateral for securities issued by an Approved Fund,
or (iv) a nationally recognized rating agency that requires access to
information regarding the Credit Parties, the Loans and Credit Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being

 

106



--------------------------------------------------------------------------------

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (h) with the consent of the Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. Further, the
foregoing notwithstanding, the Credit Parties agree that the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or such Lender
may use any Credit Party’s name or logo in connection with reasonable and
customary advertising, marketing or other similar purposes.

For purposes of this Section, “Information” means all information received from
the Borrower of any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.15 Acknowledgments.

The Borrower and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.

Section 9.16 Waivers of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER

 

107



--------------------------------------------------------------------------------

PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.17 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.

Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, LOC Obligations, interest, fees and other
Credit Party Obligations (other than those obligations that expressly survive
the termination of this Credit Agreement) have been paid in full and all
Commitments and Letters of Credit have been terminated. Upon termination, the
Credit Parties shall have no further obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrower, deliver all the Collateral in its possession to the Borrower
and release all Liens on the Collateral and sign, deliver and file all documents
reasonably requested by the Borrower in connection with such release; provided
that should any payment, in whole or in part, of the Credit Party Obligations be
rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then to the extent permitted by applicable law, the
Credit Documents shall automatically be reinstated and all Liens of the
Administrative Agent shall reattach to the Collateral and all amounts required
to be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Credit Party Obligations.

 

108



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and to extend
credit hereunder and thereunder and in recognition of the direct benefits to be
received by the Guarantors from the Extensions of Credit hereunder and any
Secured Hedging Agreement, each of the Guarantors hereby agrees with the
Administrative Agent, the Lenders and the Hedging Agreement Providers as
follows: each Guarantor hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations. If any or all of the indebtedness becomes
due and payable hereunder or under any Secured Hedging Agreement, each Guarantor
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Hedging Agreement Providers, or their respective order, on
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection. The word “indebtedness” is used in this Article X
in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of the Borrower, including specifically all Credit
Party Obligations, arising in connection with this Agreement, the other Credit
Documents or any Secured Hedging Agreement, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Hedging Agreement Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Hedging
Agreement Provider, or order, on demand, in lawful money of the United States.
Each of the

 

109



--------------------------------------------------------------------------------

Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Hedging Agreement Provider, which
payment or transfer or any part thereof is subsequently invalidated, declared to
be fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower, or (c) any reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrower, or (e) any payment made to the Administrative
Agent, the Lenders or any Hedging Agreement Provider on the Credit Party
Obligations which the Administrative Agent, such Lenders or such Hedging
Agreement Provider repay the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives to the extent permitted by law any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Hedging Agreement Provider without notice or demand (except as shall be required
by applicable law and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Secured Hedging Agreement, as applicable,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of this
Guaranty or the Credit Party Obligations and exchange, enforce waive and release
any such security, (c) apply such security

 

110



--------------------------------------------------------------------------------

and direct the order or manner of sale thereof as the Administrative Agent and
the Lenders in their discretion may determine, (d) release or substitute any one
or more endorsers, Guarantors, the Borrower or other obligors and (e) to the
extent otherwise permitted herein, release or substitute any Collateral.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Hedging
Agreement Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable law and cannot be waived) to require the Administrative Agent, any
Lender or any Hedging Agreement Provider to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party, or
(iii) pursue any other remedy in the Administrative Agent’s, any Lender’s or any
Hedging Agreement Provider’s power whatsoever. Each of the Guarantors waives any
defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnity obligations), including without
limitation any defense based on or arising out of the disability of the
Borrower, any other guarantor or any other party, or the unenforceability of the
Credit Party Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the Borrower other than payment in full of
the Credit Party Obligations. The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent or a Lender by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent or any
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Credit Party Obligations have been paid in
full and the Commitments have been terminated. Each of the Guarantors waives any
defense arising out of any such election by the Administrative Agent or any of
the Lenders, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of the Guarantors
against the Borrower or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances

 

111



--------------------------------------------------------------------------------

bearing upon the risk of nonpayment of the Credit Party Obligations and the
nature, scope and extent of the risks which such Guarantor assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty to advise such Guarantor of information known to it regarding such
circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Hedging Agreement Provider
against the Borrower or any other guarantor of the Credit Party Obligations of
the Borrower owing to the Lenders or such Hedging Agreement Provider
(collectively, the “Other Parties”) and all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from any Other Party which it
may at any time otherwise have as a result of this Guaranty until such time as
the Credit Party Obligations (other than contingent indemnity obligations) shall
have been paid in full and the Commitments have been terminated. Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Administrative Agent, the Lenders or any Hedging Agreement
Provider now have or may hereafter have against any Other Party, any endorser or
any other guarantor of all or any part of the Credit Party Obligations of the
Borrower and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Borrower until such time as the Credit Party Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments have
been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Hedging Agreement Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Hedging Agreement Provider (only
with respect to obligations under the applicable Secured Hedging Agreement) and
that no Lender or Hedging Agreement Provider shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Lenders under the terms of this Agreement and for the benefit
of any Hedging Agreement Provider under any Secured Hedging Agreement. The
Lenders and the Hedging Agreement Providers further agree that this Guaranty may
not be enforced against any director, officer, employee or stockholder of the
Guarantors.

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

[Signature Pages Follow]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:  

ECLIPSYS CORPORATION,

a Delaware corporation

  By:  

/s/ Robert J. Colletti

  Name:   Robert J. Colletti   Title:  

Senior Vice President &

Chief Financial Officer

GUARANTORS:  

ENTERPRISE PERFORMANCE SYSTEMS,

INC., a Missouri corporation

  By:  

/s/ Robert J. Colletti

  Name:   Robert J. Colletti   Title:  

Senior Vice President &

Chief Financial Officer

 

ECLIPSYS INTERNATIONAL HOLDINGS,

LLC, a Delaware limited liability company

  By:  

/s/ Robert J. Colletti

  Name:   Robert J. Colletti   Title:  

Senior Vice President &

Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND THE LENDERS:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

  By:  

/s/ Tara Coffey

  Name:   Tara Coffey   Title:   Senior Vice President